Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CLASS A-1 NOTE PURCHASE AGREEMENT

 

(SERIES 2014-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

 

dated as of September 30, 2014

 

among

 

APPLEBEE’S FUNDING LLC and
IHOP FUNDING LLC,
each as a Co-Issuer,

 

APPLEBEE’S SPV GUARANTOR LLC,

IHOP SPV GUARANTOR LLC,

APPLEBEE’S RESTAURANTS LLC,

IHOP RESTAURANTS LLC,

APPLEBEE’S FRANCHISOR LLC,

IHOP FRANCHISOR LLC,

IHOP PROPERTY LLC, and

IHOP LEASING LLC

 

each as a Guarantor,

 

DINEEQUITY, INC.,
as Manager,

 

CERTAIN CONDUIT INVESTORS,
each as a Conduit Investor,

 

CERTAIN FINANCIAL INSTITUTIONS,
each as a Committed Note Purchaser,

 

CERTAIN FUNDING AGENTS,

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,
“RABOBANK NEDERLAND,” NEW YORK BRANCH,
as L/C Provider,

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,
“RABOBANK NEDERLAND,” NEW YORK BRANCH,
as Swingline Lender,

 

and

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,
“RABOBANK NEDERLAND,” NEW YORK BRANCH,
as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

Section 1.01

Definitions

2

 

 

 

ARTICLE II PURCHASE AND SALE OF SERIES 2014-1 CLASS A-1 NOTES

2

Section 2.01

The Initial Advance Notes

2

Section 2.02

Advances

3

Section 2.03

Borrowing Procedures

4

Section 2.04

The Series 2014-1 Class A-1 Notes

7

Section 2.05

Reduction in Commitments

7

Section 2.06

Swingline Commitment

10

Section 2.07

L/C Commitment

13

Section 2.08

L/C Reimbursement Obligations

17

Section 2.09

L/C Participations

19

 

 

 

ARTICLE III INTEREST AND FEES

20

Section 3.01

Interest

20

Section 3.02

Fees

22

Section 3.03

Eurodollar Lending Unlawful

23

Section 3.04

Deposits Unavailable

23

Section 3.05

Increased Costs, etc.

24

Section 3.06

Funding Losses

24

Section 3.07

Increased Capital or Liquidity Costs

25

Section 3.08

Taxes

25

Section 3.09

Change of Lending Office

28

 

 

 

ARTICLE IV OTHER PAYMENT TERMS

29

Section 4.01

Time and Method of Payment

29

Section 4.02

Order of Distributions

29

Section 4.03

L/C Cash Collateral

30

Section 4.04

Alternative Arrangements with Respect to Letters of Credit

30

 

 

 

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

31

Section 5.01

Authorization and Action of the Administrative Agent

31

Section 5.02

Delegation of Duties

31

Section 5.03

Exculpatory Provisions

31

Section 5.04

Reliance

32

Section 5.05

Non-Reliance on the Administrative Agent and Other Purchasers

32

Section 5.06

The Administrative Agent in its Individual Capacity

33

Section 5.07

Successor Administrative Agent; Defaulting Administrative Agent

33

Section 5.08

Authorization and Action of Funding Agents

34

Section 5.09

Delegation of Duties

35

 

i

--------------------------------------------------------------------------------


 

Section 5.10

Exculpatory Provisions

35

Section 5.11

Reliance

35

Section 5.12

Non-Reliance on the Funding Agent and Other Purchasers

36

Section 5.13

The Funding Agent in its Individual Capacity

36

Section 5.14

Successor Funding Agent

36

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

36

Section 6.01

The Co-Issuers and Guarantors

36

Section 6.02

The Manager

37

Section 6.03

Lender Parties

38

 

 

 

ARTICLE VII CONDITIONS

39

Section 7.01

Conditions to Issuance and Effectiveness

39

Section 7.02

Conditions to Initial Extensions of Credit

39

Section 7.03

Conditions to Each Extension of Credit

39

 

 

 

ARTICLE VIII COVENANTS

41

Section 8.01

Covenants

41

 

 

 

ARTICLE IX MISCELLANEOUS PROVISIONS

43

Section 9.01

Amendments

43

Section 9.02

No Waiver; Remedies

43

Section 9.03

Binding on Successors and Assigns

44

Section 9.04

Survival of Agreement

45

Section 9.05

Payment of Costs and Expenses; Indemnification

45

Section 9.06

Characterization as Related Document; Entire Agreement

48

Section 9.07

Notices

48

Section 9.08

Severability of Provisions

48

Section 9.09

Tax Characterization

48

Section 9.10

No Proceedings; Limited Recourse

48

Section 9.11

Confidentiality

50

Section 9.12

GOVERNING LAW; CONFLICTS WITH INDENTURE

50

Section 9.13

JURISDICTION

51

Section 9.14

WAIVER OF JURY TRIAL

51

Section 9.15

Counterparts

51

Section 9.16

Third Party Beneficiary

51

Section 9.17

Assignment

51

Section 9.18

Defaulting Investors

53

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

SCHEDULE I

Investor Groups and Commitments

 

SCHEDULE II

Notice Addresses for Lender Parties and Agents

 

SCHEDULE III

Additional Closing Conditions

 

SCHEDULE IV

Letters of Credit

 

 

 

 

EXHIBIT A

Form of Advance Request

 

EXHIBIT A-1

Form of Swingline Loan Request

 

EXHIBIT A-2

Reserved

 

EXHIBIT B

Form of Assignment and Assumption Agreement

 

EXHIBIT C

Form of Investor Group Supplement

 

EXHIBIT D

Form of Purchaser’s Letter

 

 

iii

--------------------------------------------------------------------------------


 

CLASS A-1 NOTE PURCHASE AGREEMENT

 

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of September 30, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is made by and
among:

 

(a)                               APPLEBEE’S FUNDING LLC, a Delaware limited
liability company, and IHOP FUNDING LLC, a Delaware limited liability company
(each, a “Co-Issuer” and, collectively, the “Co-Issuers”),

 

(b)                              APPLEBEE’S SPV GUARANTOR LLC, a Delaware
limited liability company, IHOP SPV GUARANTOR LLC, a Delaware limited liability
company, APPLEBEE’S RESTAURANTS LLC, a Delaware limited liability company, IHOP
RESTAURANTS LLC, a Delaware limited liability company, IHOP PROPERTY LLC, a
Delaware limited liability company and IHOP LEASING LLC, a Delaware limited
liability company (each, a “Guarantor” and, collectively, the “Guarantors”);

 

(c)                               DINEEQUITY, INC., a Delaware corporation, as
the manager (the “Manager”),

 

(d)                             the several commercial paper conduits listed on
Schedule I as Conduit Investors and their respective permitted successors and
assigns (each, a “Conduit Investor” and, collectively, the “Conduit Investors”),

 

(e)                               the several financial institutions listed on
Schedule I as Committed Note Purchasers and their respective permitted
successors and assigns (each, a “Committed Note Purchaser” and, collectively,
the “Committed Note Purchasers”),

 

(f)                                for each Investor Group, the financial
institution entitled to act on behalf of the Investor Group set forth opposite
the name of such Investor Group on Schedule I as Funding Agent and its permitted
successors and assigns (each, the “Funding Agent” with respect to such Investor
Group and, collectively, the “Funding Agents”),

 

(g)       COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,”RABOBANK
NEDERLAND,” NEW YORK BRANCH, as L/C Provider,

 

(h)       COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,”RABOBANK
NEDERLAND,” NEW YORK BRANCH, as Swingline Lender, and

 

(i)        COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,”RABOBANK
NEDERLAND,” NEW YORK BRANCH, in its capacity as administrative agent for the
Conduit Investors, the Committed Note Purchasers, the Funding Agents, the L/C
Provider and the Swingline Lender (together with its permitted successors and
assigns in such capacity, the “Administrative Agent” or the “Series 2014-1
Class A-1  Administrative Agent”).

 

--------------------------------------------------------------------------------


 

BACKGROUND

 

1.                                    Contemporaneously with the execution and
delivery of this Agreement, the Co-Issuers and Citibank, N.A., as Trustee, are
entering into the Series 2014-1 Supplement, of even date herewith (as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with the terms thereof, the “Series 2014-1
Supplement”), to the Base Indenture, of even date herewith (as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms thereof, the “Base Indenture” and, together
with the Series 2014-1 Supplement and any other supplement to the Base
Indenture, the “Indenture”), among the Co-Issuers and the Trustee, pursuant to
which the Co-Issuers will issue the Series 2014-1 Class A-1 Notes (as defined in
the Series 2014-1 Supplement) in accordance with the Indenture.

 

2.                                    The Co-Issuers wish to (a) issue the
Series 2014-1 Class A-1 Advance Notes to each Funding Agent on behalf of the
Investors in the related Investor Group, and obtain the agreement of the
applicable Investors to make loans from time to time (each, an “Advance” or a
“Series 2014-1 Class A-1 Advance” and, collectively, the “Advances” or the
“Series 2014-1 Class A-1 Advances”) that will constitute the purchase of
Series 2014-1 Class A-1 Outstanding Principal Amounts on the terms and
conditions set forth in this Agreement; (b) issue the Series 2014-1 Class A-1
Swingline Note to the Swingline Lender and obtain the agreement of the Swingline
Lender to make Swingline Loans on the terms and conditions set forth in this
Agreement; and (c) issue the Series 2014-1 Class A-1 L/C Note to the L/C
Provider and obtain the agreement of the L/C Provider to provide Letters of
Credit on the terms and conditions set forth in this Agreement. L/C Obligations
in connection with Letters of Credit issued pursuant to the Series 2014-1
Class A-1 L/C Note will constitute purchases of Series 2014-1 Class A-1
Outstanding Principal Amounts upon the incurrence of such L/C Obligations. The
Series 2014-1 Class A-1 Advance Notes, the Series 2014-1 Class A-1 Swingline
Note and the Series 2014-1 Class A-1 L/C Note constitute Series 2014-1 Class A-1
Notes. The Manager has joined in this Agreement to confirm certain
representations, warranties and covenants made by it in favor of the Trustee and
the Noteholders in the Related Documents for the benefit of each Lender Party.

 

ARTICLE I
DEFINITIONS

 

Section 1.01                Definitions.  As used in this Agreement and unless
the context requires a different meaning, capitalized terms used but not defined
herein (including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2014-1 Supplemental Definitions List
attached to the Series 2014-1 Supplement as Annex A or in the Base Indenture
Definitions List attached to the Base Indenture as Annex A, as applicable.
Unless otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
this Agreement.

 

ARTICLE II
PURCHASE AND SALE OF SERIES 2014-1 CLASS A-1 NOTES

 

Section 2.01                The Initial Advance Notes. On the terms and
conditions set forth in the Indenture and this Agreement, and in reliance on the
covenants, representations and

 

2

--------------------------------------------------------------------------------


 

agreements set forth herein and therein, the Co-Issuers shall issue and shall
request the Trustee to authenticate the initial Series 2014-1 Class A-1 Advance
Notes, which the Co-Issuers shall deliver to each Funding Agent on behalf of the
Investors in the related Investor Group on the Series 2014-1 Closing Date. Such
initial Series 2014-1 Class A-1 Advance Note for each Investor Group shall be
dated the Series 2014-1 Closing Date, shall be registered in the name of the
related Funding Agent or its nominee, as agent for the related Investors, or in
such other name or nominee as such Funding Agent may request, shall have a
maximum principal amount equal to the Maximum Investor Group Principal Amount
for such Investor Group, shall have an initial outstanding principal amount
equal to such Investor Group’s Commitment Percentage of the Series 2014-1
Class A-1 Initial Advance Principal Amount, and shall be duly authenticated in
accordance with the provisions of the Indenture.

 

Section 2.02                Advances.

 

(a)                               Subject to the terms and conditions of this
Agreement and the Indenture, each Eligible Conduit Investor, if any, may and, if
such Conduit Investor determines that it will not make (or it does not in fact
make) an Advance or any portion of an Advance, its related Committed Note
Purchaser(s) shall or, if there is no Eligible Conduit Investor with respect to
any Investor Group, the Committed Note Purchaser(s) with respect to such
Investor Group shall, upon the Co-Issuers’ request delivered in accordance with
the provisions of Section 2.03 and the satisfaction of all conditions precedent
thereto (or under the circumstances set forth in Section 2.05, 2.06 or 2.08),
make Advances from time to time during the Commitment Term; provided that such
Advances shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that if, as a result of any Committed Note Purchaser (a
“Non-Funding Committed Note Purchaser”) failing to make any previous Advance
that such Non-Funding Committed Note Purchaser was required to make, outstanding
Advances are not held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages at
the time a request for Advances is made, (x) such Non-Funding Committed Note
Purchaser shall make all of such Advances until outstanding Advances are held
ratably by each Investor Group based on their respective Commitment Percentages
and among the Committed Note Purchasers within each Investor Group based on
their respective Committed Note Purchaser Percentages and (y) further Advances
shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that the failure of a Non-Funding Committed Note Purchaser to
make Advances pursuant to the immediately preceding proviso shall not, subject
to the immediately following proviso, relieve any other Committed Note Purchaser
of its obligation hereunder, if any, to make Advances in accordance with
Section 2.03(b)(i); provided, further, that, subject, in the case of clause
(i) below, to Section 2.03(b)(ii), no Advance shall be required or permitted to
be made by any Investor on any date to the extent that, after giving effect to
such Advance, (i) the related Investor Group Principal Amount would exceed the
related Maximum

 

3

--------------------------------------------------------------------------------


 

Investor Group Principal Amount or (ii) the Series 2014-1 Class A-1 Outstanding
Principal Amount would exceed the Series 2014-1 Class A-1 Maximum Principal
Amount.

 

(b)                              Notwithstanding anything herein or in any other
Related Document to the contrary, at no time will a Conduit Investor be
obligated to make Advances hereunder. If at any time any Conduit Investor is not
an Eligible Conduit Investor, such Conduit Investor shall promptly notify the
Administrative Agent (who shall promptly notify the related Funding Agent and
the Co-Issuers) thereof.

 

(c)                               Each of the Advances to be made on any date
shall be made as part of a single borrowing (each such single borrowing being a
“Borrowing”). The Advances made as part of the initial Borrowing on the
Series 2014-1 Closing Date, if any, will be evidenced by the Series 2014-1
Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2014-1 Class A-1 Initial Advance Principal Amounts
corresponding to the amount of such Advances. All of the other Advances will
constitute Increases evidenced by the Series 2014-1 Class A-1 Advance Notes
issued in connection herewith and will constitute purchases of Series 2014-1
Class A-1 Outstanding Principal Amounts corresponding to the amount of such
Advances.

 

(d)                             Section 2.2(b) of the Series 2014-1 Supplement
specifies the procedures to be followed in connection with any Voluntary
Decrease of the Series 2014-1 Class A-1 Outstanding Principal Amount. Each such
Voluntary Decrease in respect of any Advances shall be either (i) in an
aggregate minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof or (ii) or such other amount necessary to reduce the
Series 2014-1 Class A-1 Outstanding Principal Amount to zero. Voluntary
Decreases may not be made more than four (4) times per calendar month, unless
otherwise agreed with the Administrative Agent.

 

(e)                               Subject to the terms of this Agreement and the
Series 2014-1 Supplement, the aggregate principal amount of the Advances
evidenced by the Series 2014-1 Class A-1 Advance Notes may be increased by
Borrowings or decreased by Voluntary Decreases from time to time.

 

Section 2.03                Borrowing Procedures.

 

(a)                               Whenever the Co-Issuers wish to make a
Borrowing, the Co-Issuers shall (or shall cause the Manager on their behalf to)
notify the Administrative Agent (who shall promptly, and in any event by
4:00 p.m. (New York City time) on the same Business Day as its receipt of the
same, notify each Funding Agent of its pro rata share thereof (or other required
share, as required pursuant to Section 2.02(a)) and notify the Trustee, the
Control Party, the Swingline Lender and the L/C Provider in writing of such
Borrowing) by written notice in the form of an Advance Request delivered to the
Administrative Agent no later than 12:00 p.m. (New York City time) one
(1) Business Day (or, in the case of any Eurodollar Advances for purposes of
Section 3.01(b), three Eurodollar Business Days) prior to the date of Borrowing
(unless a shorter period is agreed upon by the Administrative Agent and the L/C
Provider, the L/C Issuing Bank, the Swingline Lender or the Funding Agents, as
applicable), which date of Borrowing shall be a Business Day during the
Commitment Term. Each such notice shall be irrevocable and shall in each case
refer to this Agreement and specify (i) the Borrowing date, (ii)

 

4

--------------------------------------------------------------------------------


 

the aggregate amount of the requested Borrowing to be made on such date,
(iii) the amount of outstanding Swingline Loans and Unreimbursed L/C Drawings
(if applicable) to be repaid with the proceeds of such Borrowing on the
Borrowing date, which amount shall constitute all outstanding Swingline Loans
and Unreimbursed L/C Drawings outstanding on the date of such notice that are
not prepaid with other funds of the Co-Issuers available for such purpose, and
(iv) sufficient instructions for application of the balance, if any, of the
proceeds of such Borrowing on the Borrowing date (which proceeds shall be made
available to a Co-Issuer (on behalf of the Co-Issuers)). Requests for any
Borrowing may not be made in an aggregate principal amount of less than $100,000
or in an aggregate principal amount that is not an integral multiple of $100,000
in excess thereof (except as otherwise provided herein with respect to
Borrowings for the purpose of repaying then-outstanding Swingline Loans or
Unreimbursed L/C Drawings). Requests for any Borrowing may not be made more than
four (4) times per calendar month, unless otherwise agreed with the
Administrative Agent. The Co-Issuers agree to cause requests for Borrowings to
be made (to the extent not deemed made pursuant to Section 2.05 or 2.08) upon
notice of any drawing under a Letter of Credit and in any event at least one
time per month if any Swingline Loans or Unreimbursed L/C Drawings are
outstanding, in each case, in amounts at least sufficient to repay in full all
Swingline Loans and Unreimbursed L/C Drawings outstanding on the date of the
applicable request. Subject to the provisos to Section 2.02(a), each Borrowing
shall be ratably allocated among the Investor Groups’ respective Maximum
Investor Group Principal Amounts. Each Funding Agent shall promptly advise its
related Conduit Investor, if any, of any notice given pursuant to this
Section 2.03(a) and shall promptly thereafter (but in no event later than
10:00 a.m. (New York City time) on the date of Borrowing) notify the
Administrative Agent, Co-Issuers and the related Committed Note
Purchaser(s) whether such Conduit Investor has determined to make all or any
portion of the Advances in such Borrowing that are to be made by its Investor
Group. On the date of each Borrowing and subject to the other conditions set
forth herein and in the Series 2014-1 Supplement (and, if requested by the
Administrative Agent, confirmation from the Swingline Lender and the L/C
Provider, as applicable, as to (x) the amount of outstanding Swingline Loans and
Unreimbursed L/C Drawings to be repaid with the proceeds of such Borrowing on
the Borrowing date, (y) the Undrawn L/C Face Amount of all Letters of Credit
then outstanding and (z) the principal amount of any other Swingline Loans or
Unreimbursed L/C Drawings then outstanding), the applicable Investors in each
Investor Group shall make available to the Administrative Agent the amount of
the Advances in such Borrowing that are to be made by such Investor Group by
wire transfer in U.S. Dollars of such amount in same day funds no later than
10:00 a.m. (New York City time) on the date of such Borrowing, and upon receipt
thereof the Administrative Agent shall make such proceeds available by 3:00 p.m.
(New York City time), first, to the Swingline Lender and the L/C Provider for
application to repayment of the amount of outstanding Swingline Loans and
Unreimbursed L/C Drawings as set forth in the applicable Advance Request, if
applicable, ratably in proportion to such respective amounts, and, second, to
the Co-Issuers, as instructed in the applicable Advance Request.

 

(b)                              (i) The failure of any Committed Note Purchaser
to make the Advance to be made by it as part of any Borrowing shall not relieve
any other Committed Note Purchaser (whether or not in the same Investor Group)
of its obligation, if any, hereunder to make its Advance on the date of such
Borrowing, but no Committed Note Purchaser shall be responsible for the failure
of any other Committed Note Purchaser to make the Advance to be made by such
other Committed Note Purchaser on the date of any Borrowing. (ii) In the event

 

5

--------------------------------------------------------------------------------


 

that one or more Committed Note Purchasers fails to make its Advance by
11:00 a.m. (New York City time) on the date of such Borrowing, the
Administrative Agent shall notify each of the other Committed Note Purchasers
not later than 1:00 p.m. (New York City time) on such date, and each of the
other Committed Note Purchasers shall make available to the Administrative Agent
a supplemental Advance in a principal amount (such amount, the “reference
amount”) equal to the lesser of (a) the aggregate principal Advance that was
unfunded multiplied by a fraction, the numerator of which is the Commitment
Amount of such Committed Note Purchaser and the denominator of which is the
aggregate Commitment Amounts of all Committed Note Purchasers (less the
aggregate Commitment Amount of the Committed Note Purchasers failing to make
Advances on such date) and (b) the excess of (i) such Committed Note Purchaser’s
Commitment Amount over (ii) the product of such Committed Note Purchaser’s
related Investor Group Principal Amount multiplied by such Committed Note
Purchaser’s Committed Note Purchaser Percentage (after giving effect to all
prior Advances on such date of Borrowing) (provided that a Committed Note
Purchaser may (but shall not be obligated to), on terms and conditions to be
agreed upon by such Committed Note Purchaser and the Co-Issuers, make available
to the Administrative Agent a supplemental Advance in a principal amount in
excess of the reference amount; provided, however, that no such supplemental
Advance shall be permitted to be made to the extent that, after giving effect to
such Advance, the Series 2014-1 Class A-1 Outstanding Principal Amount would
exceed the Series 2014-1 Class A-1 Maximum Principal Amount). Such supplemental
Advances shall be made by wire transfer in U.S. Dollars in same day funds no
later than 3:00 p.m. (New York City time) one Business Day following the date of
such Borrowing, and upon receipt thereof the Administrative Agent shall
immediately make such proceeds available, first, to the Swingline Lender and the
L/C Provider for application to repayment of the amount of outstanding Swingline
Loans and Unreimbursed L/C Drawings as set forth in the applicable Advance
Request, if applicable, ratably in proportion to such respective amounts, and,
second, to the Co-Issuers, as instructed in the applicable Advance Request. If
any Committed Note Purchaser which shall have so failed to fund its Advance
shall subsequently pay such amount, the Administrative Agent shall apply such
amount pro rata to repay any supplemental Advances made by the other Committed
Note Purchasers pursuant to this Section 2.03(b).

 

(c)                               Unless the Administrative Agent shall have
received notice from a Funding Agent prior to the date of any Borrowing that an
applicable Investor in the related Investor Group will not make available to the
Administrative Agent such Investor’s share of the Advances to be made by such
Investor Group as part of such Borrowing, the Administrative Agent may (but
shall not be obligated to) assume that such Investor has made such share
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(a) and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Swingline Lender, the L/C Provider and/or a Co-Issuer, as applicable, on such
date a corresponding amount, and shall, if such corresponding amount has not
been made available by the Administrative Agent, make available to the Swingline
Lender, the L/C Provider and/or the Co-Issuers, as applicable, on such date a
corresponding amount once such Investor has made such portion available to the
Administrative Agent. If and to the extent that any Investor shall not have so
made such amount available to the Administrative Agent, such Investor and the
Co-Issuers jointly and severally agree to repay (without duplication) to the
Administrative Agent on the next Weekly Allocation Date such corresponding
amount (in the case of the Co-Issuers, in accordance with the Priority of
Payments), together with interest

 

6

--------------------------------------------------------------------------------


 

thereon, for each day from the date such amount is made available to the
Co-Issuers until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Co-Issuers, the interest rate applicable at the time to
the Advances comprising such Borrowing and (ii) in the case of such Investor,
the Federal Funds Rate and without deduction by such Investor for any
withholding taxes. If such Investor shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Investor’s
Advance as part of such Borrowing for purposes of this Agreement.

 

Section 2.04                The Series 2014-1 Class A-1 Notes. On each date an
Advance or Swingline Loan is made or a Letter of Credit is issued hereunder, and
on each date the outstanding amount thereof is reduced, a duly authorized
officer, employee or agent of the related Series 2014-1 Class A-1 Noteholder
shall make appropriate notations in its books and records of the amount,
evidenced by the related Series 2014-1 Class A-1 Advance Note, Series 2014-1
Class A-1 Swingline Note or Series 2014-1 Class A-1 L/C Note, of such Advance,
Swingline Loan or Letter of Credit, as applicable, and the amount of such
reduction, as applicable. The Co-Issuers hereby authorize each duly authorized
officer, employee and agent of such Series 2014-1 Class A-1 Noteholder to make
such notations on the books and records as aforesaid and every such notation
made in accordance with the foregoing authority shall be prima facie evidence of
the accuracy of the information so recorded; provided, however, that in the
event of a discrepancy between the books and records of such Series 2014-1
Class A-1 Noteholder and the records maintained by the Trustee pursuant to the
Indenture, such discrepancy shall be resolved by such Series 2014-1 Class A-1
Noteholder, the Control Party and the Trustee, in consultation with the
Co-Issuers (provided that such consultation with the Co-Issuers will not in any
way limit or delay such Series 2014-1 Class A-1 Noteholders’, the Control
Party’s and the Trustee’s ability to resolve such discrepancy), and such
resolution shall control in the absence of manifest error; provided further that
the failure of any such notation to be made, or any finding that a notation is
incorrect, in any such records shall not limit or otherwise affect the
obligations of the Co-Issuers under this Agreement or the Indenture.

 

Section 2.05                Reduction in Commitments.

 

(a)                               The Co-Issuers may, upon three (3) Business
Days’ notice to the Administrative Agent (who shall promptly notify the Trustee,
the Control Party, each Funding Agent and each Investor), effect a permanent
reduction in the Series 2014-1 Class A-1 Maximum Principal Amount and a
corresponding reduction in each Commitment Amount and Maximum Investor Group
Principal Amount on a pro rata basis; provided that (i) any such reduction will
be limited to the undrawn portion of the Commitments, although any such
reduction may be combined with a Voluntary Decrease effected pursuant to and in
accordance with Section 2.2(b) of the Series 2014-1 Supplement, (ii) any such
reduction must be in a minimum amount of $10,000,000, (iii) after giving effect
to such reduction, the Series 2014-1 Class A-1 Maximum Principal Amount equals
or exceeds $50,000,000, unless reduced to zero, and (iv) no such reduction shall
be permitted if, after giving effect thereto, (x) the aggregate Commitment
Amounts would be less than the Series 2014-1 Class A-1 Outstanding Principal
Amount (excluding any Undrawn L/C Face Amounts with respect to which cash
collateral is held by the L/C Provider pursuant to Section 4.03(b)) or (y) the
aggregate Commitment Amounts would be less than the sum of the Swingline
Commitment and the L/C Commitment. Any reduction made

 

7

--------------------------------------------------------------------------------


 

pursuant to this Section 2.05(a) shall be made ratably among the Investor Groups
on the basis of their respective Maximum Investor Group Principal Amounts.

 

(b)                              If any of the following events shall occur,
then the Commitment Amounts shall be automatically and permanently reduced on
the dates and in the amounts set forth below with respect to the applicable
event and the other consequences set forth below with respect to the applicable
event shall ensue (and the Co-Issuers shall give the Trustee, the Control Party,
each Funding Agent and the Administrative Agent prompt written notice thereof):

 

(i)                                  if the Outstanding Principal Amount of the
Series 2014-1 Class A-1 Notes has not been paid in full or otherwise refinanced
in full (which refinancing may also include an extension thereof) by the
Business Day immediately preceding the Series 2014-1 Class A-1 Senior Notes
Renewal Date, (A) on such Business Day, (x) the principal amount of all
then-outstanding Swingline Loans and Unreimbursed L/C Drawings shall be repaid
in full with proceeds of Advances made on such date (and the Co-Issuers shall be
deemed to have delivered such Advance Requests under Section 2.03 as may be
necessary to cause such Advances to be made), and (y) the Swingline Commitment
and the L/C Commitment shall both be automatically and permanently reduced to
zero; (B) upon a Series 2014-1 Class A-1 Senior Notes Amortization Event,
(x) all undrawn portions of the Commitments shall automatically and permanently
terminate and the corresponding portions of the Series 2014-1 Class A-1 Maximum
Principal Amount and the Maximum Investor Group Principal Amounts shall be
automatically and permanently reduced by a corresponding amount (with respect to
the Maximum Investor Group Principal Amounts, on a pro rata basis) and (y) the
Commitment Amounts shall automatically and permanently be reduced to zero (all
Undrawn L/C Face Amounts having expired by their terms prior to such date) and
(C) each payment of principal on the Series 2014-1 Class A-1 Outstanding
Principal Amount occurring following such Series 2014-1 Class A-1 Senior Notes
Amortization Event shall result automatically and permanently in a
dollar-for-dollar reduction of the Series 2014-1 Class A-1 Maximum Principal
Amount and a corresponding reduction in each Maximum Investor Group Principal
Amount on a pro rata basis;

 

(ii)                              if a Rapid Amortization Event occurs prior to
the Series 2014-1 Class A-1 Senior Notes Renewal Date, then (A) on the date such
Rapid Amortization Event occurs, (x) all undrawn portions of the Commitments
shall automatically and permanently terminate, which termination shall be deemed
to have occurred immediately following the making of Advances pursuant to clause
(B) below, and the corresponding portions of the Series 2014-1 Class A-1 Maximum
Principal Amount and the Maximum Investor Group Principal Amounts shall be
automatically and permanently reduced by a corresponding amount (with respect to
the Maximum Investor Group Principal Amounts, on a pro rata basis), (y) the
Commitment Amounts shall automatically and permanently be reduced to zero, which
reduction shall be deemed to have occurred immediately following the making of
Advances pursuant to clause (B) below, and (z) the Swingline Commitment and the
L/C Commitment shall both be automatically and permanently reduced to zero;
(B) no later than the second Business Day after the occurrence of such Rapid
Amortization Event, the principal amount of all then-outstanding Swingline Loans
and Unreimbursed L/C Drawings shall be repaid in

 

8

--------------------------------------------------------------------------------


 

full with proceeds of Advances (and the Co-Issuers shall be deemed to have
delivered such Advance Requests under Section 2.03 as may be necessary to cause
such Advances to be made); and (C) each payment of principal (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) on the
Series 2014-1 Class A-1 Outstanding Principal Amount occurring on or after the
date of such Rapid Amortization Event (excluding the repayment of any
outstanding Swingline Loans and Unreimbursed L/C Obligations with proceeds of
Advances pursuant to clause (B) above) shall result automatically and
permanently in a dollar-for-dollar reduction of the Series 2014-1 Class A-1
Maximum Principal Amount and a corresponding reduction in each Maximum Investor
Group Principal Amount on a pro rata basis;

 

(iii)                          [Intentionally omitted];

 

(iv)                          if payments in connection with Indemnification,
Asset Disposition and Insurance/Condemnation Payment Amounts are allocated to
and deposited in the Series 2014-1 Class A-1 Distribution Account in accordance
with Section 3.6(j) of the Series 2014-1 Supplement at a time when either (i) no
Senior Notes other than Series 2014-1 Class A-1 Senior Notes are Outstanding or
(ii) if a Series 2014-1 Class A-1 Senior Notes Amortization Period is
continuing, then (x) the aggregate Commitment Amount shall be automatically and
permanently reduced on the date of such deposit by an amount (the “Series 2014-1
Class A-1 Allocated Payment Reduction Amount”) equal to the amount of such
deposit, and each Committed Note Purchaser’s Commitment Amount shall be reduced
on a pro rata basis of such Series 2014-1 Class A-1 Allocated Payment Reduction
Amount based on each Committed Note Purchaser’s Commitment Amount and (y) the
corresponding portions of the Series 2014-1 Class A-1 Maximum Principal Amount
and the Maximum Investor Group Principal Amounts shall be automatically and
permanently reduced on a pro rata basis based on each Investor Group’s Maximum
Investor Group Principal Amount by a corresponding amount on such date (and, if
after giving effect to such reduction the aggregate Commitment Amounts would be
less than the sum of the Swingline Commitment and the L/C Commitment, then the
aggregate amount of the Swingline Commitment and the L/C Commitment shall be
reduced by the amount of such difference, with such reduction to be allocated
between them in accordance with the written instructions of the Co-Issuers
delivered prior to such date; provided that after giving effect thereto the
aggregate amount of the Swingline Loans and the L/C Obligations do not exceed
the Swingline Commitment and the L/C Commitment, respectively, as so reduced;
provided further that in the absence of such instructions, such reduction shall
be allocated first to the Swingline Commitment and then to the L/C Commitment)
and (z) the Series 2014-1 Class A-1 Outstanding Principal Amount shall be repaid
or prepaid (which, for the avoidance of doubt, shall include cash
collateralization of Undrawn L/C Face Amounts pursuant to Sections 4.02,
4.03(a), 4.03(b) and 9.18(c)(ii)) in an aggregate amount equal to such
Series 2014-1 Class A-1 Allocated Payment Reduction Amount on the date and in
the order required by Section 3.6(j) of the Series 2014-1 Supplement; and

 

(v)                              if any Event of Default shall occur and be
continuing (and shall not have been waived in accordance with the Base
Indenture) and as a result the

 

9

--------------------------------------------------------------------------------


 

payment of the Series 2014-1 Class A-1 Notes is accelerated pursuant to the
terms of the Base Indenture (and such acceleration shall not have been rescinded
in accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Series 2014-1 Class A-1 Maximum Principal
Amount, the Commitment Amounts, the Swingline Commitment, the L/C Commitment and
the Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero upon such acceleration and the Co-Issuers shall (in
accordance with the Series 2014-1 Supplement) cause the Series 2014-1 Class A-1
Outstanding Principal Amount to be paid in full (which, for the avoidance of
doubt, shall include cash collateralization of Undrawn L/C Face Amounts pursuant
to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) together with accrued
interest, Series 2014-1 Class A-1 Quarterly Commitment Fees, Series 2014-1
Class A-1 Other Amounts and all other amounts then due and payable to the Lender
Parties, the Administrative Agent and the Funding Agents under this Agreement
and the other Related Documents and any unreimbursed Servicing Advances and
Manager Advances (in each case, with interest thereon at the Advance Interest
Rate) subject to and in accordance with the Priority of Payments.

 

Section 2.06                Swingline Commitment.

 

(a)                               On the terms and conditions set forth in the
Indenture and this Agreement, and in reliance on the covenants, representations
and agreements set forth herein and therein, the Co-Issuers shall issue and
shall cause the Trustee to authenticate the initial Series 2014-1 Class A-1
Swingline Note, which the Co-Issuers shall deliver to the Swingline Lender on
the Series 2014-1 Closing Date. Such initial Series 2014-1 Class A-1 Swingline
Note shall be dated the Series 2014-1 Closing Date, shall be registered in the
name of the Swingline Lender or its nominee, or in such other name as the
Swingline Lender may request, shall have a maximum principal amount equal to the
Swingline Commitment, shall have an initial outstanding principal amount equal
to the Series 2014-1 Class A-1 Initial Swingline Principal Amount, and shall be
duly authenticated in accordance with the provisions of the Indenture. Subject
to the terms and conditions hereof, the Swingline Lender, in reliance on the
agreements of the Committed Note Purchasers set forth in this Section 2.06,
agrees to make swingline loans (each, a “Swingline Loan” or a “Series 2014-1
Class A-1 Swingline Loan” and, collectively, the “Swingline Loans” or the
“Series 2014-1 Class A-1 Swingline Loans”) to the Co-Issuers from time to time
during the period commencing on the Series 2014-1 Closing Date and ending on the
date that is two Business Days prior to the Commitment Termination Date;
provided that the Swingline Lender shall have no obligation or right to make any
Swingline Loan if, after giving effect thereto, (i) the aggregate principal
amount of Swingline Loans outstanding would exceed the Swingline Commitment then
in effect (notwithstanding that the Swingline Loans outstanding at any time,
when aggregated with the Swingline Lender’s other outstanding Advances
hereunder, may exceed the Swingline Commitment then in effect) or (ii) the
Series 2014-1 Class A-1 Outstanding Principal Amount would exceed the
Series 2014-1 Class A-1 Maximum Principal Amount. Each such borrowing of a
Swingline Loan will constitute a Subfacility Increase in the outstanding
principal amount evidenced by the Series 2014-1 Class A-1 Swingline Note in an
amount corresponding to such borrowing. Subject to the terms of this Agreement
and the Series 2014-1 Supplement, the outstanding principal amount evidenced by
the Series 2014-1 Class A-1

 

10

--------------------------------------------------------------------------------


 

Swingline Note may be increased by borrowings of Swingline Loans or decreased by
payments of principal thereon from time to time.

 

(b)                              Whenever the Co-Issuers desire that the
Swingline Lender make Swingline Loans they shall (or shall cause the Manager on
their behalf to) give the Swingline Lender and the Administrative Agent
irrevocable notice in writing not later than 11:00 a.m. (New York City time) on
the proposed borrowing date, specifying (i) the amount to be borrowed, (ii) the
requested borrowing date (which shall be a Business Day during the Commitment
Term not later than the date that is two Business Days prior to the Commitment
Termination Date) and (iii) the payment instructions for the proceeds of such
borrowing (which shall be consistent with the terms and provisions of this
Agreement and the Indenture and which proceeds shall be made available to the
Co-Issuers. Such notice shall be in the form of a Swingline Advance Request in
the form attached hereto as Exhibit A-1 hereto (a “Swingline Loan Request”), a
copy of which shall also be provided by the Co-Issuers (or the Manager on their
behalf) to the Control Party and the Trustee by 2:00 p.m. (New York City time)
on the date of delivery thereof to the Swingline Lender and the Administrative
Agent. Each borrowing under the Swingline Commitment shall be in a minimum
amount equal to $100,000. Promptly upon receipt of any Swingline Loan Request
(but in no event later than 2:00 p.m. (New York City time) on the date of such
receipt), the Administrative Agent (based, with respect to any portion of the
Series 2014-1 Class A-1 Outstanding Subfacility Amount held by any Person other
than the Administrative Agent, solely on written notices received by the
Administrative Agent under this Agreement) will inform the Swingline Lender
whether or not, after giving effect to the requested Swingline Loan, the
Series 2014-1 Class A-1 Outstanding Principal Amount would exceed the
Series 2014-1 Class A-1 Maximum Principal Amount. If the Administrative Agent
confirms that the Series 2014-1 Class A-1 Outstanding Principal Amount would not
exceed the Series 2014-1 Class A-1 Maximum Principal Amount after giving effect
to the requested Swingline Loan, then not later than 3:00 p.m. (New York City
time) on the borrowing date specified in the Swingline Loan Request, subject to
the other conditions set forth herein and in the Series 2014-1 Supplement, the
Swingline Lender shall make available to the Co-Issuers in accordance with the
payment instructions set forth in such notice an amount in immediately available
funds equal to the amount of the requested Swingline Loan.

 

(c)                               The Co-Issuers hereby agree that each
Swingline Loan made by the Swingline Lender to the Co-Issuers pursuant to
Section 2.06(a) shall constitute the promise and obligation of the Co-Issuers
jointly and severally to pay to the Swingline Lender the aggregate unpaid
principal amount of all Swingline Loans made by such Swingline Lender pursuant
to Section 2.06(a), which amounts shall be due and payable (whether at maturity
or by acceleration) as set forth in this Agreement and in the Indenture for the
Series 2014-1 Class A-1 Outstanding Principal Amount.

 

(d)                             In accordance with Section 2.03(a), the
Co-Issuers agree to cause requests for Borrowings to be made at least one time
per month if any Swingline Loans are outstanding in amounts at least sufficient
to repay in full all Swingline Loans outstanding on the date of the applicable
request. In accordance with Section 3.01(c), outstanding Swingline Loans shall
bear interest at the Base Rate.

 

(e)                               [Reserved.]

 

11

--------------------------------------------------------------------------------


 

(f)                                If prior to the time Advances would have
otherwise been made pursuant to Section 2.06(d), an Event of Bankruptcy shall
have occurred and be continuing with respect to any Co-Issuer or Guarantor or if
for any other reason, as determined by the Swingline Lender in its sole and
absolute discretion, Advances may not be made as contemplated by
Section 2.06(d), each Committed Note Purchaser shall, on the date such Advances
were to have been made pursuant to the notice referred to in
Section 2.06(d) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then-outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) its Committed Note Purchaser Percentage multiplied by (ii) the related
Investor Group’s Commitment Percentage multiplied by (iii) the aggregate
principal amount of Swingline Loans then outstanding that was to have been
repaid with such Advances.

 

(g)                              Whenever, at any time after the Swingline
Lender has received from any Investor such Investor’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Investor its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Investor’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Investor’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided, however, that in the event that such payment received
by the Swingline Lender is required to be returned, such Investor will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(h)                              Each applicable Investor’s obligation to make
the Advances referred to in Section 2.06(d) and each Committed Note Purchaser’s
obligation to purchase participating interests pursuant to Section 2.06(f) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Investor, Committed Note Purchaser or the Co-Issuers may have against the
Swingline Lender, the Co-Issuers or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article VII other
than at the time the related Swingline Loan was made; (iii) any adverse change
in the condition (financial or otherwise) of the Co-Issuers; (iv) any breach of
this Agreement or any other Indenture Document by any Co-Issuer or any other
Person; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(i)                                  The Co-Issuers may, upon three Business
Days’ notice to the Administrative Agent and the Swingline Lender, effect a
permanent reduction in the Swingline Commitment; provided that any such
reduction will be limited to the undrawn portion of the Swingline Commitment. If
requested by the Co-Issuers in writing and with the prior written consent of the
Swingline Lender and the Administrative Agent, the Swingline Lender may (but
shall not be obligated to) increase the amount of the Swingline Commitment;
provided that, after giving effect thereto, the aggregate amount of the
Swingline Commitment and the L/C Commitment does not exceed the aggregate amount
of the Commitments.

 

(j)                                  The Co-Issuers may, upon notice to the
Swingline Lender (who shall promptly notify the Administrative Agent and the
Trustee thereof in writing), at any time

 

12

--------------------------------------------------------------------------------


 

and from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that (x) such notice must be received by
the Swingline Lender not later than 12:00 p.m. (New York City time) on the date
of the prepayment, (y) any such prepayment shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding and (z) if the source
of funds for such prepayment is not a Borrowing, there shall be no unreimbursed
Servicing Advances or Manager Advances (or interest thereon) at such time. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given, the Co-Issuers shall make such prepayment directly to the Swingline
Lender and the payment amount specified in such notice shall be due and payable
on the date specified therein.

 

Section 2.07                L/C Commitment.

 

(a)                               Subject to the terms and conditions hereof,
the L/C Provider (or its permitted assigns pursuant to Section 9.17), in
reliance on the agreements of the Committed Note Purchasers set forth in
Sections 2.08 and 2.09, agrees to provide standby letters of credit, including
Interest Reserve Letters of Credit (each, a “Letter of Credit” and,
collectively, the “Letters of Credit”) for the account of the Co-Issuers on any
Business Day during the period commencing on the Series 2014-1 Closing Date and
ending on the date that is ten Business Days prior to the Commitment Termination
Date to be issued in accordance with Section 2.07(h) in such form as may be
approved from time to time by the L/C Provider; provided that the L/C Provider
shall have no obligation or right to provide any Letter of Credit on a requested
issuance date if, after giving effect to such issuance, (i) the L/C Obligations
would exceed the L/C Commitment or (ii) the Series 2014-1 Class A-1 Outstanding
Principal Amount would exceed the Series 2014-1 Class A-1 Maximum Principal
Amount.

 

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 (unless otherwise agreed by the L/C Provider) and
(z) expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is ten Business Days prior to the Commitment
Termination Date (the “Required Expiration Date”); provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods,
each individually not to exceed one year (which shall in no event extend beyond
the Required Expiration Date) unless the L/C Provider notifies the beneficiary
of such Letter of Credit at least 30 calendar days prior to the then-applicable
expiration date (or no later than the applicable notice date, if earlier, as
specified in such Letter of Credit) that such Letter of Credit shall not be
renewed; provided further that any Letter of Credit may have an expiration date
that is later than the Required Expiration Date so long as (x) the Undrawn L/C
Face Amount with respect to such Letter of Credit has been fully cash
collateralized by the Co-Issuers in accordance with Section 4.02 or 4.03 as of
the Required Expiration Date and there are no other outstanding L/C Obligations
with respect to such Letter of Credit as of the Required Expiration Date and
(y) such arrangement is satisfactory to the L/C Provider in its sole and
absolute discretion.

 

Additionally, each Interest Reserve Letter of Credit shall (1) name each of
(A) the Trustee, for the benefit of the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable, and (B) the Control Party, as the
beneficiary thereof; (2) allow the Trustee or the Control Party to submit a
notice of drawing in respect of such Interest Reserve Letter of Credit whenever
amounts would otherwise be required to be withdrawn from the Senior Notes
Interest

 

13

--------------------------------------------------------------------------------


 

Reserve Account or the Senior Subordinated Notes Interest Reserve Account, as
applicable, pursuant to the Indenture; and (3) indicate by its terms that the
proceeds in respect of drawings under such Interest Reserve Letter of Credit
shall be paid directly into the Senior Notes Interest Reserve Account or the
Senior Subordinated Notes Interest Reserve Account, as applicable.

 

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                              On the terms and conditions set forth in the
Indenture and this Agreement, and in reliance on the covenants, representations
and agreements set forth herein and therein, the Co-Issuers shall issue and
shall cause the Trustee to authenticate the initial Series 2014-1 Class A-1 L/C
Note, which the Co-Issuers shall deliver to the L/C Provider on the
Series 2014-1 Closing Date. Such initial Series 2014-1 Class A-1 L/C Note shall
be dated the Series 2014-1 Closing Date, shall be registered in the name of the
L/C Provider or in such other name or nominee as the L/C Provider may request,
shall have a maximum principal amount equal to the L/C Commitment, shall have an
initial outstanding principal amount equal to the Series 2014-1 Class A-1
Initial Aggregate Undrawn L/C Face Amount, and shall be duly authenticated in
accordance with the provisions of the Indenture. Each issuance of a Letter of
Credit after the Series 2014-1 Closing Date will constitute an Increase in the
outstanding principal amount evidenced by the Series 2014-1 Class A-1 L/C Note
in an amount corresponding to the Undrawn L/C Face Amount of such Letter of
Credit. All L/C Obligations (whether in respect of Undrawn L/C Face Amounts or
Unreimbursed L/C Drawings) shall be deemed to be principal outstanding under the
Series 2014-1 Class A-1 L/C Note and shall be deemed to be Series 2014-1
Class A-1 Outstanding Principal Amounts for all purposes of this Agreement, the
Indenture and the other Related Documents other than, in the case of Undrawn L/C
Face Amounts, for purposes of accrual of interest. Subject to the terms of this
Agreement and the Series 2014-1 Supplement, the outstanding principal amount
evidenced by the Series 2014-1 Class A-1 L/C Note shall be increased by
issuances of Letters of Credit or decreased by expirations thereof or
reimbursements of drawings thereunder or other circumstances resulting in the
permanent reduction in any Undrawn L/C Face Amounts from time to time. The L/C
Provider and the Co-Issuers agree to promptly notify the Administrative Agent
and the Trustee of any such decreases for which notice to the Administrative
Agent is not otherwise provided hereunder.

 

(c)                               The Co-Issuers may (or shall cause the Manager
on their behalf to) from time to time request that the L/C Provider either
(i) provide a new Letter of Credit or (ii) deem letters of credit in existence
prior to the Series 2014-1 Closing Date with a Co-Issuer as applicant thereunder
and Barclays Bank PLC as the letter of credit provider thereunder to be Letters
of Credit provided and issued by the L/C Provider hereunder (so long as such
letter of credit would have been permitted to have been issued hereunder but for
the date of its issuance) by delivering to the L/C Provider at its address for
notices specified herein an Application therefor (in the form required by the
applicable L/C Issuing Bank as notified to the Co-Issuers by the L/C Provider),
completed to the satisfaction of the L/C Provider, and such other certificates,
documents and other papers and information as the L/C Provider may reasonably
request on

 

14

--------------------------------------------------------------------------------


 

behalf of the L/C Issuing Bank. Notwithstanding the foregoing sentence, the
letters of credit set forth on Schedule IV hereto shall be deemed Letters of
Credit provided and issued by the L/C Provider hereunder as of the Series 2014-1
Closing Date. Upon receipt of any completed Application, the L/C Provider will
notify the Administrative Agent and the Trustee in writing of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit
(which shall comply with Section 2.07(a) and (i)) and, subject to the other
conditions set forth herein and in the Series 2014-1 Supplement and upon receipt
of written confirmation from the Administrative Agent (based, with respect to
any portion of the Series 2014-1 Class A-1 Outstanding Subfacility Amount held
by any Person other than the Administrative Agent, solely on written notices
received by the Administrative Agent under this Agreement) that after giving
effect to the requested issuance, the Series 2014-1 Class A-1 Outstanding
Principal Amount would not exceed the Series 2014-1 Class A-1 Maximum Principal
Amount (provided that the L/C Provider shall be entitled to rely upon any
written statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons of the
Administrative Agent for purposes of determining whether the L/C Provider
received such prior written confirmation from the Administrative Agent with
respect to any Letter of Credit), the L/C Provider will cause such Application
and the certificates, documents and other papers and information delivered in
connection therewith to be processed in accordance with the L/C Issuing Bank’s
customary procedures and shall promptly provide the Letter of Credit requested
thereby (but in no event shall the L/C Provider be required to provide any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto, as provided in Section 2.07(a)) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the L/C Provider and the Co-Issuers. The L/C Provider shall
furnish a copy of such Letter of Credit to the Manager (with a copy to the
Administrative Agent) promptly following the issuance thereof. The L/C Provider
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Funding Agents, the Investors, the Control Party and the Trustee,
written notice of the issuance of each Letter of Credit (including the amount
thereof).

 

(d)                             The Co-Issuers shall jointly and severally pay
ratably to the Committed Note Purchasers the L/C Quarterly Fees (as defined in
the Series 2014-1 Class A-1 VFN Fee Letter, the “L/C Quarterly Fees”) in
accordance with the terms of the Series 2014-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

 

(e)                               To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article II, the provisions of this Article II shall apply.

 

(f)                                The Co-Issuers may, upon three Business Days’
notice to the Administrative Agent and the L/C Provider, effect a permanent
reduction in the L/C Commitment; provided that any such reduction will be
limited to the undrawn portion of the L/C Commitment. If requested by the
Co-Issuers in writing and with the prior written consent of the L/C Provider and
the Administrative Agent, the L/C Provider may (but shall not be obligated to)
increase the amount of the L/C Commitment; provided that, after giving effect
thereto, the aggregate amount of each of the Outstanding Series 2014-1 Class A-1
Note Advances, the

 

15

--------------------------------------------------------------------------------


 

Swingline Commitment and the L/C Commitment does not exceed the aggregate
Commitment Amounts.

 

(g)                              The L/C Provider shall satisfy its obligations
under this Section 2.07 with respect to providing any Letter of Credit hereunder
by issuing such Letter of Credit itself or through an Affiliate, so long as the
L/C Issuing Bank Rating Test is satisfied with respect to such Affiliate, and
the issuance of such Letter of Credit. If the L/C Issuing Bank Rating Test is
not satisfied with respect to such Affiliate, and the issuance of such Letter of
Credit, the L/C Provider or a Person selected by (at the expense of) the
Co-Issuers shall issue such Letter of Credit; provided that such Person and
issuance of such Letter of Credit satisfies the L/C Issuing Bank Rating Test
(the L/C Provider in its capacity as the issuer of such Letter of Credit or such
other Person selected by (at the expense of) the Co-Issuers being referred to as
the “L/C Issuing Bank” with respect to such Letter of Credit). The “L/C Issuing
Bank Rating Test” is a test that is satisfied with respect to a Person issuing a
Letter of Credit if the Person is a U.S. commercial bank that has, at the time
of the issuance of such Letter of Credit, (i) a short-term certificate of
deposit rating of not less than “P-1” from Moody’s and “A-1” from S&P and (ii) a
long-term unsecured debt rating of not less than “Baal” from Moody’s or “BBB+”
from S&P or such other minimum long-term unsecured debt rating as may be
reasonably required by the beneficiary of such proposed Letter of Credit.

 

(h)                              The L/C Provider and, if the L/C Provider is
not the L/C Issuing Bank for any Letter of Credit, the L/C Issuing Bank shall be
under no obligation to issue any Letter of Credit if: (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the L/C Provider or the L/C Issuing Bank, as applicable, from
issuing the Letter of Credit, or (ii) any law applicable to the L/C Provider or
the L/C Issuing Bank, as applicable, or any request or directive (which request
or directive, in the reasonable judgment of the L/C Provider or the L/C Issuing
Bank, as applicable, has the force of law) from any Governmental Authority with
jurisdiction over the L/C Provider or the L/C Issuing Bank, as applicable, shall
prohibit the L/C Provider or the L/C Issuing Bank, as applicable, from issuing
of letters of credit generally or the Letter of Credit in particular.

 

(i)                                  Unless otherwise expressly agreed by the
L/C Provider or the L/C Issuing Bank, as applicable, and the Co-Issuers when a
Letter of Credit is issued, the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each standby Letter of Credit issued hereunder.

 

(j)                                  For the avoidance of doubt, the L/C
Commitment shall be a sub-facility limit of the Commitment Amounts and aggregate
outstanding L/C Obligations as of any date of determination shall be a component
of the Series 2014-1 Class A-1 Outstanding Principal Amount on such date of
determination, pursuant to the definition thereof.

 

(k)                              If, on the date that is five Business Days
prior to the expiration of any Interest Reserve Letter of Credit, such Interest
Reserve Letter of Credit has not been replaced or renewed and the Co-Issuers
have not otherwise deposited funds into the Senior Notes Interest Reserve
Account or the Senior Subordinated Notes Interest Reserve Account, as
applicable, in the amounts that would otherwise be required pursuant to the
Indenture had such

 

16

--------------------------------------------------------------------------------


 

Interest Reserve Letter of Credit not been issued, the Co-Issuers shall instruct
the Control Party to submit a notice of drawing under such Interest Reserve
Letter of Credit and use the proceeds thereof to fund a deposit into the Senior
Notes Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, in an amount equal to the Senior Notes Interest Reserve
Account Deficit Amount or the Senior Subordinated Notes Interest Reserve Account
Deficit Amount, as applicable, on such date, in each case calculated as if such
Interest Reserve Letter of Credit had not been issued.

 

(l)                                  If, on any day an Interest Reserve Letter
of Credit is outstanding, (i) the short-term debt credit rating of the L/C
Issuing Bank with respect to such Interest Reserve Letter of Credit is withdrawn
by S&P or downgraded below “A-1” or is withdrawn by Moody’s or downgraded below
“P-1” or (ii) the long-term debt credit rating of such L/C Issuing Bank is
withdrawn by S&P or downgraded below “BBB+” or is withdrawn by Moody’s or
downgraded below “Baal” (each of cases (i) and (ii), an “L/C Downgrade Event”),
on the fifth Business Day after the occurrence of such L/C Downgrade Event, the
Co-Issuers shall instruct the Control Party to submit a notice of drawing under
each Interest Reserve Letter of Credit issued by such L/C Issuing Bank and use
the proceeds thereof to fund a deposit into the Senior Notes Interest Reserve
Account or the Senior Subordinated Notes Interest Reserve Account, as
applicable, in an amount equal to the Senior Notes Interest Reserve Account
Deficit Amount or the Senior Subordinated Notes Interest Reserve Account Deficit
Amount on such date, in each case calculated as if such Interest Reserve
Letter(s) of Credit had not been issued.

 

Section 2.08                L/C Reimbursement Obligations.

 

(a)                               For the purpose of reimbursing the payment of
any draft presented under any Letter of Credit, subject to and in accordance
with the Priority of Payments, the Co-Issuers jointly and severally agree to pay
the L/C Provider, for its own account or for the account of the L/C Issuing
Bank, as applicable, by 3:00 p.m. (New York City time) seven Business Days after
the day (subject to and in accordance with the Priority of Payments) on which
the L/C Provider notifies the Co-Issuers and the Administrative Agent (and in
each case the Administrative Agent shall promptly, and in any event by 4:00 p.m.
(New York City time) on the same Business Day as its receipt of the same, notify
the Funding Agents) of the date and the amount of such draft, an amount in
Dollars equal to the sum of (i) the amount of such draft so paid (the “L/C
Reimbursement Amount”) and (ii) any taxes, fees, charges or other costs or
expenses (including amounts payable pursuant to Section 3.02(c), and
collectively, the “L/C Other Reimbursement Costs”) incurred by the L/C Issuing
Bank in connection with such payment. Each drawing under any Letter of Credit
shall (unless an Event of Bankruptcy shall have occurred and be continuing with
respect to any Co-Issuer or Guarantor, in which cases the procedures specified
in Section 2.09 for funding by Committed Note Purchasers shall apply) constitute
a request by the Co-Issuers to the Administrative Agent and each Funding Agent
for a Base Rate Borrowing pursuant to Section 2.03 in the amount of the
applicable L/C Reimbursement Amount, and the Co-Issuers shall be deemed to have
made such request pursuant to the procedures set forth in Section 2.03. The
applicable Investors in each Investor Group hereby agree to make Advances in an
aggregate amount for each Investor Group equal to such Investor Group’s
Commitment Percentage of the L/C Reimbursement Amount to pay the L/C Provider.
The Borrowing date with respect to such Borrowing shall be the first date on
which a Base Rate Borrowing could be made pursuant to Section 2.03 if the
Administrative Agent had

 

17

--------------------------------------------------------------------------------


 

received a notice of such Borrowing at the time the Administrative Agent
receives notice from the L/C Provider of such drawing under such Letter of
Credit. Such Investors shall make the amount of such Advances available to the
Administrative Agent in immediately available funds not later than 3:00 p.m.
(New York City time) on such Borrowing date and the proceeds of such Advances
shall be immediately made available by the Administrative Agent to the L/C
Provider for application to the reimbursement of such drawing.

 

(b)                              The Co-Issuers’ obligations under
Section 2.08(a) shall be absolute and unconditional, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances and irrespective of (i) any setoff, counterclaim or defense to
payment that the Co-Issuers may have or have had against the L/C Provider, the
L/C Issuing Bank, any beneficiary of a Letter of Credit or any other Person,
(ii) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (iii) payment by the L/C Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, (iv) payment by
the L/C Issuing Bank under a Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of any jurisdictions or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(b), constitute a legal or equitable
discharge of, or provide a right of setoff against, any Co-Issuer’s obligations
hereunder. The Co-Issuers also agree that the L/C Provider and the L/C Issuing
Bank shall not be responsible for, and the Co-Issuers’ Reimbursement Obligations
under Section 2.08(a) shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Co-Issuers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Co-Issuers against any beneficiary of such Letter
of Credit or any such transferee. Neither the L/C Provider nor the L/C Issuing
Bank shall be liable for any error, omission, interruption, loss or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Co-Issuers to the extent permitted by applicable law) caused by
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the L/C Provider or the L/C Issuing Bank, as the case may be. The
Co-Issuers agree that any action taken or omitted by the L/C Provider or the L/C
Issuing Bank, as the case may be, under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the UCC of the State of New York, shall be binding on the
Co-Issuers and shall not result in any liability of the L/C Provider or the L/C
Issuing Bank to the Co-Issuers. As between the Co-Issuers and the L/C Issuing
Bank, the Co-Issuers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to such beneficiary’s or transferee’s use
of any Letter of Credit. In furtherance of the foregoing and without limiting
the generality thereof, the Co-Issuers agree with the L/C Issuing Bank that,
with respect to documents presented that appear

 

18

--------------------------------------------------------------------------------


 

on their face to be in substantial compliance with the terms of a Letter of
Credit, the L/C Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

(c)                               If any draft shall be presented for payment
under any Letter of Credit, the L/C Provider shall promptly notify the Manager,
the Control Party, the Co-Issuers and the Administrative Agent of the date and
amount thereof. The responsibility of the applicable L/C Issuing Bank to the
Co-Issuers in connection with any draft presented for payment under any Letter
of Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit and, in
paying such draft, such L/C Issuing Bank shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of any
Person(s) executing or delivering any such document.

 

Section 2.09                L/C Participations.

 

(a)                               The L/C Provider irrevocably agrees to grant
and hereby grants to each Committed Note Purchaser, and, to induce the L/C
Provider to provide Letters of Credit hereunder (and, if the L/C Provider is not
the L/C Issuing Bank for any Letter of Credit, to induce the L/C Provider to
agree to reimburse such L/C Issuing Bank for any payment of any drafts presented
thereunder), each Committed Note Purchaser irrevocably and unconditionally
agrees to accept and purchase and hereby accepts and purchases from the L/C
Provider, on the terms and conditions set forth below, for such Committed Note
Purchaser’s own account and risk an undivided interest equal to its Committed
Note Purchaser Percentage of the related Investor Group’s Commitment Percentage
of the L/C Provider’s obligations and rights under and in respect of each Letter
of Credit provided hereunder and the L/C Reimbursement Amount with respect to
each draft paid or reimbursed by the L/C Provider in connection therewith.
Subject to Section 2.07(c), each Committed Note Purchaser unconditionally and
irrevocably agrees with the L/C Provider that, if a draft is paid under any
Letter of Credit for which the L/C Provider is not paid in full by the
Co-Issuers in accordance with the terms of this Agreement, such Committed Note
Purchaser shall pay to the Administrative Agent upon demand of the L/C Provider
an amount equal to its Committed Note Purchaser Percentage of the related
Investor Group’s Commitment Percentage of the L/C Reimbursement Amount with
respect to such draft, or any part thereof, that is not so paid.

 

(b)                              If any amount required to be paid by any
Committed Note Purchaser to the Administrative Agent for forwarding to the L/C
Provider pursuant to Section 2.09(a) in respect of any unreimbursed portion of
any payment made or reimbursed by the L/C Provider under any Letter of Credit is
paid to the Administrative Agent for forwarding to the L/C Provider within three
Business Days after the date such payment is due, such Committed Note Purchaser
shall pay to Administrative Agent for forwarding to the L/C Provider on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Rate

 

19

--------------------------------------------------------------------------------


 

during the period from and including the date such payment is required to the
date on which such payment is immediately available to the L/C Provider, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any Committed Note Purchaser pursuant to Section 2.09(a) is not made
available to the Administrative Agent for forwarding to the L/C Provider by such
Committed Note Purchaser within three Business Days after the date such payment
is due, the L/C Provider shall be entitled to recover from such Committed Note
Purchaser, on demand, such amount with interest thereon calculated from such due
date at the Base Rate. A certificate of the L/C Provider submitted to any
Committed Note Purchaser with respect to any amounts owing under this
Section 2.09(b), in the absence of manifest error, shall be conclusive and
binding on such Committed Note Purchaser. Such amounts payable under this
Section 2.09(b) shall be paid without any deduction for any withholding taxes.

 

(c)                               Whenever, at any time after payment has been
made under any Letter of Credit and the L/C Provider has received from any
Committed Note Purchaser its pro rata share of such payment in accordance with
Section 2.09(a), the Administrative Agent or the L/C Provider receives any
payment related to such Letter of Credit (whether directly from the Co-Issuers
or otherwise, including proceeds of collateral applied thereto by the L/C
Provider), or any payment of interest on account thereof, the Administrative
Agent or the L/C Provider, as the case may be, will distribute to such Committed
Note Purchaser its pro rata share thereof; provided, however, that in the event
that any such payment received by the Administrative Agent or the L/C Provider,
as the case may be, shall be required to be returned by the Administrative Agent
or the L/C Provider, such Committed Note Purchaser shall return to the
Administrative Agent for the account of the L/C Provider the portion thereof
previously distributed by the Administrative Agent or the L/C Provider, as the
case may be, to it.

 

(d)                             Each Committed Note Purchaser’s obligation to
make the Advances referred to in Section 2.08(a) and to pay its pro rata share
of any unreimbursed draft pursuant to Section 2.09(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Committed
Note Purchaser or the Co-Issuers may have against the L/C Provider, any L/C
Issuing Bank, the Co-Issuers or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article VII other
than at the time the related Letter of Credit was issued; (iii) an adverse
change in the condition (financial or otherwise) of the Co-Issuers; (iv) any
breach of this Agreement or any other Indenture Document by any Co-Issuer or any
other Person; (v) any amendment, renewal or extension of any Letter of Credit in
compliance with this Agreement or with the terms of such Letter of Credit, as
applicable; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

ARTICLE III
INTEREST AND FEES

 

Section 3.01                Interest.

 

(a)                               To the extent that an Advance is funded or
maintained by a Conduit Investor through the issuance of Commercial Paper, such
Advance shall bear interest at

 

20

--------------------------------------------------------------------------------


 

the CP Rate applicable to such Conduit Investor. To the extent that, and only
for so long as, an Advance is funded or maintained by a Conduit Investor through
means other than the issuance of Commercial Paper (based on its determination in
good faith that it is unable to raise or is precluded or prohibited from
raising, or that it is not advisable to raise, funds through the issuance of
Commercial Paper in the commercial paper market of the United States to finance
its purchase or maintenance of such Advance or any portion thereof (which
determination may be based on any allocation method employed in good faith by
such Conduit Investor), including by reason of market conditions or by reason of
insufficient availability under any of its Program Support Agreement or the
downgrading of any of its Program Support Providers), such Advance shall bear
interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Accrual Period, the Eurodollar Rate applicable to such Eurodollar
Interest Accrual Period for such Advance, in each case except as otherwise
provided in the definition of Eurodollar Interest Accrual Period or in
Section 3.03 or 3.04.  Each Advance funded or maintained by a Committed Note
Purchaser or a Program Support Provider shall bear interest at (i) the Base Rate
or (ii) if the required notice has been given pursuant to Section 3.01(b) with
respect to such Advance, for any Eurodollar Interest Accrual Period, the
Eurodollar Rate applicable to such Eurodollar Interest Accrual Period for such
Advance, in each case except as otherwise provided in the definition of
Eurodollar Interest Accrual Period or in Section 3.03 or 3.04. By (x) 11:00 a.m.
(New York City time) on the second Business Day preceding each Accounting Date,
each Funding Agent shall notify the Administrative Agent of the applicable CP
Rate for each Advance made by its Investor Group that was funded or maintained
through the issuance of Commercial Paper and was outstanding during all or any
portion of the Interest Accrual Period ending immediately prior to such
Accounting Date and (y) 3:00 p.m. (New York City time) on the second Business
Day preceding each Accounting Date, the Administrative Agent shall notify the
Co-Issuers, the Manager, the Trustee, the Servicer and the Funding Agents of
such applicable CP Rate and of the applicable interest rate for each other
Advance for such Interest Accrual Period and of the amount of interest accrued
on Advances during such Interest Accrual Period.

 

(b)                              With respect to any Advance (other than one
funded or maintained by a Conduit Investor through the issuance of Commercial
Paper), so long as no Potential Rapid Amortization Event, Rapid Amortization
Period or Event of Default has commenced and is continuing, the Co-Issuers may
elect that such Advance bear interest at the Eurodollar Rate for any Eurodollar
Interest Accrual Period (which shall be a period with a term of, at the election
of the Co-Issuers subject to the proviso in the definition of Eurodollar
Interest Accrual Period, one month, two months, three months or six months)
while such Advance is outstanding to the extent provided in Section 3.01(a) by
giving notice thereof (including notice of the Co-Issuers’ election of the term
for the applicable Eurodollar Interest Accrual Period) to the Funding Agents
prior to 2:00 p.m. (New York City time) on the date which is three Eurodollar
Business Days prior to the commencement of such Eurodollar Interest Accrual
Period. If such notice is not given in a timely manner, such Advance shall bear
interest at the Base Rate. Each such conversion to or continuation of Eurodollar
Advances for a new Eurodollar Interest Accrual Period in accordance with this
Section 3.01(b) shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof.

 

(c)                               Any outstanding Swingline Loans and
Unreimbursed L/C Drawings shall bear interest at the Base Rate. By
(x) 11:00 a.m. (New York City time) on the

 

21

--------------------------------------------------------------------------------


 

second Business Day preceding each Accounting Date, the Swingline Lender shall
notify the Administrative Agent in reasonable detail of the amount of interest
accrued on any Swingline Loans during the Interest Accrual Period ending on such
date and the L/C Provider shall notify the Administrative Agent in reasonable
detail of the amount of interest accrued on any Unreimbursed L/C Drawings during
such Interest Accrual Period and the amount of fees accrued on any Undrawn L/C
Face Amounts during such Interest Accrual Period and (y) 3:00 p.m. on such date,
the Administrative Agent shall notify the Servicer, the Trustee, the Co-Issuers
and the Manager of the amount of such accrued interest and fees as set forth in
such notices.

 

(d)                             All accrued interest pursuant to
Section 3.01(a) or (c) shall be due and payable in arrears on each Quarterly
Payment Date in accordance with the applicable provisions of the Indenture.

 

(e)                               In addition, under the circumstances set forth
in Section 3.4 of the Series 2014-1 Supplement, the Co-Issuers shall jointly and
severally pay quarterly interest in respect of the Series 2014-1 Class A-1
Outstanding Principal Amount in an amount equal to the Series 2014-1 Class A-1
Quarterly Post-Renewal Date Contingent Interest payable pursuant to such
Section 3.4 subject to and in accordance with the Priority of Payments.

 

(f)                                All computations of interest at the CP Rate
and the Eurodollar Rate, all computations of Series 2014-1 Class A-1 Quarterly
Post-Renewal Date Contingent Interest (other than any accruing on any Base Rate
Advances) and all computations of fees shall be made on the basis of a year of
360 days and the actual number of days elapsed. All computations of interest at
the Base Rate and all computations of Series 2014-1 Class A-1 Quarterly
Post-Renewal Date Contingent Interest accruing on any Base Rate Advances shall
be made on the basis of a 365 (or 366, as applicable) day year and actual number
of days elapsed. Whenever any payment of interest, principal or fees hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day and such extension of time shall be included in
the computation of the amount of interest owed. Interest shall accrue on each
Advance, Swingline Loan and Unreimbursed L/C Drawing from and including the day
on which it is made to but excluding the date of repayment thereof.

 

Section 3.02                Fees.

 

(a)                               The Co-Issuers jointly and severally shall pay
to the Administrative Agent for its own account the Administrative Agent Fees
(as defined in the Series 2014-1 Class A-1 VFN Fee Letter, collectively, the
“Administrative Agent Fees”) in accordance with the terms of the Series 2014-1
Class A-1 VFN Fee Letter and subject to the Priority of Payments.

 

(b)                              On each Quarterly Payment Date on or prior to
the Commitment Termination Date, the Co-Issuers jointly and severally shall, in
accordance with Section 4.01, pay to each Funding Agent, for the account of the
related Committed Note Purchaser(s), the Undrawn Commitment Fees (as defined in
the Series 2014-1 Class A-1 VFN Fee Letter, the “Undrawn Commitment Fees”) in
accordance with the terms of the Series 2014-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

 

22

--------------------------------------------------------------------------------


 

(c)                               The Co-Issuers jointly and severally shall pay
(i) the fees required pursuant to Section 2.07 in respect of Letters of Credit
and (ii) any other fees set forth in the Series 2014-1 Class A-1 VFN Fee Letter
(including any upfront and extension fees) subject to the Priority of Payments.

 

(d)                             All fees payable pursuant to this Section 3.02
shall be calculated in accordance with Section 3.01(f) and paid on the date due
in accordance with the applicable provisions of the Indenture. Once paid, all
fees shall be nonrefundable under all circumstances other than manifest error.

 

Section 3.03                Eurodollar Lending Unlawful. If any Investor or
Program Support Provider shall determine that any Change in Law makes it
unlawful, or any Official Body asserts that it is unlawful, for any such Person
to fund or maintain any Advance as a Eurodollar Advance, the obligation of such
Person to fund or maintain any such Advance as a Eurodollar Advance shall, upon
such determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Co-Issuers
that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Accrual Period with respect thereto or sooner, if required by such law
or assertion. For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all regulations, requests, guidelines or
directives issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and been adopted
subsequent to the date hereof.

 

Section 3.04                Deposits Unavailable. If the Administrative Agent
shall have determined that:

 

(a)                               by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
interest rate applicable hereunder to the Eurodollar Advances; or

 

(b)                              with respect to any interest rate otherwise
applicable hereunder to any Eurodollar Advances the Eurodollar Interest Accrual
Period for which has not then commenced, Investor Groups holding in the
aggregate more than 50% of the Eurodollar Advances have determined that such
interest rate will not adequately reflect the cost to them of funding, agreeing
to fund or maintaining such Eurodollar Advances for such Eurodollar Interest
Accrual Period,

 

then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Co-Issuers, the obligations of the Investors to fund
or maintain any Advance as a Eurodollar Advance after the end of the
then-current Eurodollar Interest Accrual Period, if any, with respect thereto
shall forthwith be suspended and on the date such notice is given such Advances
will convert to Base

 

23

--------------------------------------------------------------------------------


 

Rate Advances until the Administrative Agent has notified the Funding Agents and
the Co-Issuers that the circumstances causing such suspension no longer exist.

 

Section 3.05                Increased Costs, etc.  The Co-Issuers jointly and
severally agree to reimburse each Investor and any Program Support Provider
(each, an “Affected Person”, which term, for purposes of Sections 3.07 and 3.08,
shall also include the Swingline Lender and the L/C Issuing Bank) for any
increase in the cost of, or any reduction in the amount of any sum receivable by
any such Affected Person, including reductions in the rate of return on such
Affected Person’s capital, in respect of funding or maintaining (or of its
obligation to fund or maintain) any Advances that arise in connection with any
Change in Law, except for any Change in Law with respect to increased capital
costs and Taxes which shall be governed by Sections 3.07 and 3.08, respectively
(whether or not amounts are payable thereunder in respect thereof). For purposes
of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof. Each
such demand shall be provided to the related Funding Agent and the Co-Issuers in
writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Affected Person for such
increased cost or reduced amount of return. Such additional amounts (“Increased
Costs”) shall be deposited into the Collection Account by the Co-Issuers within
seven (7) Business Days of receipt of such notice to be payable as Class A-1
Senior Notes Other Amounts, subject to and in accordance with the Priority of
Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and by such Funding Agent directly to such Affected Person, and
such notice shall, in the absence of manifest error, be conclusive and binding
on the Co-Issuers.

 

Section 3.06                Funding Losses.  In the event any Affected Person
shall incur any loss or expense (including any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Affected Person to fund or maintain any portion of the principal amount of
any Advance as a Eurodollar Advance) as a result of:

 

(a)                               any conversion, repayment, prepayment or
redemption (for any reason, including, without limitation, as a result of any
Decrease or the acceleration of the maturity of such Eurodollar Advance) of the
principal amount of any Eurodollar Advance on a date other than the scheduled
last day of the Eurodollar Interest Accrual Period applicable thereto;

 

(b)                              any Advance not being funded or maintained as a
Eurodollar Advance after a request therefor has been made in accordance with the
terms contained herein (for a reason other than the failure of such Affected
Person to make an Advance after all conditions thereto have been met); or

 

(c)                               any failure of the Co-Issuers to make a
Decrease, prepayment or redemption with respect to any Eurodollar Advance after
giving notice thereof pursuant to the applicable provisions of the Series 2014-1
Supplement;

 

24

--------------------------------------------------------------------------------


 

then, upon the written notice of any Affected Person to the related Funding
Agent and the Co-Issuers, the Co-Issuers jointly and severally shall deposit
into the Collection Account (within seven (7) Business Days of receipt of such
notice) to be payable as Class A-1 Senior Notes Other Amounts, subject to and in
accordance with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent and such Funding Agent shall pay
directly to such Affected Person such amount (“Breakage Amount” or
“Series 2014-1 Class A-1 Breakage Amount”) as will (in the reasonable
determination of such Affected Person) reimburse such Affected Person for such
loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Co-Issuers.

 

Section 3.07                Increased Capital or Liquidity Costs. If any Change
in Law affects or would affect the amount of capital or liquidity required or
reasonably expected to be maintained by any Affected Person or any Person
controlling such Affected Person and such Affected Person determines in its sole
and absolute discretion that the rate of return on its or such controlling
Person’s capital as a consequence of its commitment hereunder or under a Program
Support Agreement or the Advances, Swingline Loans or Letters of Credit made or
issued by such Affected Person is reduced to a level below that which such
Affected Person or such controlling Person would have achieved but for the
occurrence of any such circumstance, then, in any such case after notice from
time to time by such Affected Person (or in the case of an L/C Issuing Bank, by
the L/C Provider) to the related Funding Agent and the Co-Issuers (or, in the
case of the Swingline Lender or the L/C Provider, to the Co-Issuers), the
Co-Issuers jointly and severally shall deposit into the Collection Account
within seven (7) Business Days of the Co-Issuers’ receipt of such notice, to be
payable as Class A-1 Senior Notes Other Amounts, subject to and in accordance
with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent (or, in the case of the Swingline
Lender or the L/C Provider, directly to such Person) and such Funding Agent
shall pay to such Affected Person, such amounts (“Increased Capital Costs”) as
will be sufficient to compensate such Affected Person or such controlling Person
for such reduction in rate of return. A statement of such Affected Person as to
any such additional amount or amounts (including calculations thereof in
reasonable detail), in the absence of manifest error, shall be conclusive and
binding on the Co-Issuers. In determining such additional amount, such Affected
Person may use any method of averaging and attribution that it (in its
reasonable discretion) shall deem applicable so long as it applies such method
to other similar transactions. For purposes of this Agreement, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all regulations,
requests, guidelines or directives issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and been adopted subsequent to the date hereof.

 

Section 3.08                Taxes.

 

(a)                               Except as otherwise required by law, all
payments by the Co-Issuers of principal of, and interest on, the Advances, the
Swingline Loans and the L/C Obligations and all other amounts payable hereunder
(including fees) shall be made free and clear of and without deduction or
withholding for or on account of any present or future income,

 

25

--------------------------------------------------------------------------------


 

excise, documentary, property, stamp or franchise taxes and other taxes, fees,
duties, withholdings or other charges in the nature of a tax imposed by any
taxing authority including all interest, penalties or additions to tax and other
liabilities with respect thereto (all such taxes, fees, duties, withholdings and
other charges, and including all interest, penalties or additions to tax and
other liabilities with respect thereto, being called “Class A-1 Taxes” or
“Taxes”), but excluding in the case of any Affected Person (i) net income,
franchise (imposed in lieu of net income) or similar Class A-1 Taxes (and
including branch profits or alternative minimum Class A-1 Taxes) and any other
Class A-1 Taxes imposed or levied on the Affected Person as a result of a
connection between the Affected Person and the jurisdiction of the governmental
authority imposing such Class A-1 Taxes or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Affected Person having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Related
Document), (ii) with respect to any Affected Person organized under the laws of
a jurisdiction other than the United States or any state of the United States
(“Foreign Affected Person”), any withholding tax that is imposed on amounts
payable to the Foreign Affected Person at the time the Foreign Affected Person
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Affected Person (or its assignor, if any) was
already entitled, at the time of the designation of the new lending office (or
assignment), to receive additional amounts from the Co-Issuers with respect to
withholding tax, (iii) with respect to any Affected Person any taxes imposed
under Sections 1471 through 1474 of the Internal Revenue Code of 1986, as
amended (the “Code”), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code, and (iv) with
respect to any Affected Person any taxes imposed as a result of such Affected
Person’s failure to comply with Section 3.08(d) (such Class A-1 Taxes not
excluded by (i),(ii), (iii) and (iv) above being called “Non-Excluded Taxes”).
If any Class A-1 Taxes are imposed and required by law to be deducted from any
amount payable by the Co-Issuers hereunder to an Affected Person, then (x) if
such Class A-1 Taxes are Non-Excluded Taxes, the amount of the payment shall be
increased so that such payment is made, after withholding or deduction for or on
account of such Non-Excluded Taxes, in an amount that is not less than the
amount provided for hereunder and (y) the Co-Issuers shall withhold the amount
of such Class A-1 Taxes from such payment (as increased, if applicable, pursuant
to the preceding clause (x)) and shall pay such amount, subject to and in
accordance with the Priority of Payments, to the taxing authority imposing such
Class A-1 Taxes in accordance with applicable law.

 

(b)                              Moreover, if any Non-Excluded Taxes are
directly asserted against any Affected Person or its agent with respect to any
payment received by such Affected Person or its agent from the Co-Issuers or
otherwise in respect of any Related Document or the transactions contemplated
therein, such Affected Person or its agent may pay such Non-Excluded Taxes and
the Co-Issuers will jointly and severally, within seven (7) Business Days of any
Co-Issuer’s receipt of written notice stating the amount of such Non-Excluded
Taxes (including the calculation thereof in reasonable detail), deposit into the
Collection Account, to be distributed as Class A-1 Senior Notes Other Amounts,
subject to and in accordance with the Priority of Payments, such additional
amounts (collectively, “Increased Tax Costs,” which term shall include all
amounts payable by or on behalf of any Co-Issuer pursuant to this Section 3.08)

 

26

--------------------------------------------------------------------------------


 

as is necessary in order that the net amount received by such Affected Person or
agent after the payment of such Non-Excluded Taxes (including any Non-Excluded
Taxes on such additional amount) shall equal the amount such Person would have
received had no such Non-Excluded Taxes been asserted. Any amount payable to an
Affected Person under this Section 3.08  shall be reduced by, and Increased Tax
Costs shall not include, the amount of incremental damages (including Taxes) due
or payable by any Co-Issuer as a direct result of such Affected Person’s failure
to demand from the Co-Issuers additional amounts pursuant to this Section 3.08
within 180 days from the date on which the related Non-Excluded Taxes were
incurred.

 

(c)                               As promptly as practicable after the payment
of any Class A-1 Taxes, and in any event within thirty (30) days of any such
payment being due, the Co-Issuers shall furnish to each applicable Affected
Person or its agents a certified copy of an official receipt (or other
documentary evidence satisfactory to such Affected Person and agents) evidencing
the payment of such Class A-1 Taxes. If the Co-Issuers fail to pay any Class A-1
Taxes when due to the appropriate taxing authority or fail to remit to the
Affected Persons or their agents the required receipts (or such other
documentary evidence), the Co-Issuers shall jointly and severally indemnify (by
depositing such amounts into the Collection Account, to be distributed subject
to and in accordance with the Priority of Payments) each Affected Person and its
agents for any Non-Excluded Taxes that may become payable by any such Affected
Person or its agents as a result of any such failure.

 

(d)                             Each Affected Person (other than any Affected
Person that is not a Foreign Affected Person and is a corporation for federal
tax purposes) on or prior to the date it becomes a party to this Agreement (and
from time to time thereafter as soon as practicable after the obsolescence,
expiration or invalidity of any form or document previously delivered) and to
the extent permissible under then current law, shall deliver to any Co-Issuer
(or to more than one Co-Issuer, as the Co-Issuers may reasonably request), a
United States Internal Revenue Service Form W-8BEN, Form W-8ECI, Form W-8IMY or
Form W-9, as applicable, or applicable successor form, or such other forms or
documents (or successor forms or documents), appropriately completed and
executed, as may be applicable to establish the extent to which a payment to
such Affected Person is exempt from withholding or deduction of United States
federal withholding taxes. At the times prescribed in the preceding sentence,
each Affected Person shall deliver to any Co-Issuer (or to more than one
Co-Issuer, as the Co-Issuers may reasonably request), any other forms or
documents (or successor forms or documents), appropriately completed and
executed, as may be applicable to establish the extent to which a payment to
such Affected Person is exempt from withholding or deduction of Non-Excluded
Taxes other than United States federal withholding taxes. The Co-Issuers shall
not be required to pay any increased amount under Section 3.08(a) or
Section 3.08(b) to an Affected Person in respect of the withholding or deduction
of United States federal withholding taxes or other Non-Excluded Taxes imposed
as the result of the failure or inability (other than as a result of a Change in
Law) of such Affected Person to comply with the requirements set forth in this
Section 3.08(d). The Co-Issuers may rely on any form or document provided
pursuant to this Section 3.08(d) until notified otherwise by the Affected Person
that delivered such form or document.

 

(e)                               If an Affected Person determines, in its sole
reasonable discretion, that it has received a refund of any Non-Excluded Taxes
as to which it has been indemnified

 

27

--------------------------------------------------------------------------------


 

pursuant to this Section 3.08 or as to which it has been paid additional amounts
pursuant to this Section 3.08, it shall promptly notify a Co-Issuer and the
Manager in writing of such refund and shall, within 30 days after receipt of a
written request from the Co-Issuers, pay over such refund to a Co-Issuer (but
only to the extent of indemnity payments made or additional amounts paid to such
Affected Person under this Section 3.08 with respect to the Non-Excluded Taxes
giving rise to such refund), net of all out-of-pocket expenses (including the
net amount of Taxes, if any, imposed on or with respect to such refund or
payment) of the Affected Person and without interest (other than any interest
paid by the relevant taxing authority that is directly attributable to such
refund of such Non-Excluded Taxes); provided that the Co-Issuers, immediately
upon the request of the Affected Person to any Co-Issuer (which request shall
include a calculation in reasonable detail of the amount to be repaid), agree to
repay the amount of the refund (and any applicable interest) (plus any
penalties, interest or other charges imposed by the relevant taxing authority
with respect to such amount) to the Affected Person in the event the Affected
Person or any other Person is required to repay such refund to such taxing
authority. This Section 3.08 shall not be construed to require the Affected
Person to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Co-Issuers or any other Person.

 

Section 3.09                Change of Lending Office.  Each Committed Note
Purchaser agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.05 or 3.07 or the payment of additional amounts to it
under Section 3.08(a) or (b) with respect to such Committed Note Purchaser, it
will, if requested by the Co-Issuers, use reasonable efforts (subject to overall
policy considerations of such Committed Note Purchaser) to designate another
lending office for any Advances affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or its related Conduit
Investor to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Co-Issuers or the rights of any Committed Note Purchaser
pursuant to Section 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Co-Issuers in writing that such Committed Note Purchaser will be unable to
designate another lending office, the Co-Issuers may replace every member (but
not any subset thereof) of such Committed Note Purchaser’s entire Investor Group
by giving written notice to each member of such Investor Group and the
Administrative Agent designating one or more Persons that are willing and able
to purchase each member of such Investor Group’s rights and obligations under
this Agreement for a purchase price that with respect to each such member of
such Investor Group will equal the amount owed to each such member of such
Investor Group with respect to the Series 2014-1 Class A-1 Advance Notes
(whether arising under the Indenture, this Agreement, the Series 2014-1
Class A-1 Advance Notes or otherwise). Upon receipt of such written notice, each
member of such Investor Group shall assign its rights and obligations under this
Agreement pursuant to and in accordance with Sections 9.17(a), (b) and (c), as
applicable, in consideration for such purchase price and at the reasonable
expense of the Co-Issuers (including, without limitation, the reasonable
documented fees and out-of-pocket expenses of counsel to each such member);
provided, however, that no member of such Investor Group shall be obligated to
assign any of its rights and obligations under this Agreement if the purchase
price to be paid to such member is not at least equal to the amount owed to such
member with respect to the Series 2014-1 Class A-1 Advance Notes

 

28

--------------------------------------------------------------------------------


 

(whether arising under the Indenture, this Agreement, the Series 2014-1
Class A-1 Advance Notes or otherwise).

 

ARTICLE IV
OTHER PAYMENT TERMS

 

Section 4.01                Time and Method of Payment.  Except as otherwise
provided in Section 4.02, all amounts payable to any Funding Agent or Investor
hereunder or with respect to the Series 2014-1 Class A-1 Advance Notes shall be
made to the Administrative Agent for the benefit of the applicable Person, by
wire transfer of immediately available funds in Dollars not later than 3:00 p.m.
(New York City time) on the date due. The Administrative Agent will promptly,
and in any event by 5:00 p.m. (New York City time) on the same Business Day as
its receipt or deemed receipt of the same, distribute to the applicable Funding
Agent for the benefit of the applicable Person, or upon the order of the
applicable Funding Agent for the benefit of the applicable Person, its pro rata
share (or other applicable share as provided herein) of such payment by wire
transfer in like funds as received. Except as otherwise provided in Section 2.07
and Section 4.02, all amounts payable to the Swingline Lender or the L/C
Provider hereunder or with respect to the Swingline Loans and L/C Obligations
shall be made to or upon the order of the Swingline Lender or the L/C Provider,
respectively, by wire transfer of immediately available funds in Dollars not
later than 3:00 p.m. (New York City time) on the date due. Any funds received
after that time on such date will be deemed to have been received on the next
Business Day. The Co-Issuers’ obligations hereunder in respect of any amounts
payable to any Investor shall be discharged to the extent funds are disbursed by
the Co-Issuers to the Administrative Agent as provided herein or by the Trustee
or Paying Agent in accordance with Section 4.02 whether or not such funds are
properly applied by the Administrative Agent or by the Trustee or Paying Agent.
The Administrative Agent’s obligations hereunder in respect of any amounts
payable to any Investor shall be discharged to the extent funds are disbursed by
the Administrative Agent to the applicable Funding Agent as provided herein
whether or not such funds are properly applied by such Funding Agent.

 

Section 4.02                Order of Distributions. Subject to
Section 9.18(c)(ii), any amounts deposited into the Series 2014-1 Class A-1
Distribution Account in respect of accrued interest, letter of credit fees or
undrawn commitment fees shall be distributed by the Trustee or the Paying Agent,
as applicable, on the date due and payable under the Indenture and in the manner
provided therein, to the Series 2014-1 Class A-1 Noteholders of record on the
applicable Record Date, ratably in proportion to the respective amounts due to
such payees at each applicable level of the Priority of Payments in accordance
with the applicable Quarterly Noteholders’ Report, the applicable written report
provided to the Trustee under the Series 2014-1 Supplement or as provided in
Section 3.3 of the Series 2014-1 Supplement. Subject to Section 9.18(c)(ii), any
amounts deposited into the Series 2014-1 Class A-1 Distribution Account in
respect of outstanding principal or face amounts shall be distributed by the
Trustee or the Paying Agent, as applicable, on the date due and payable under
the Indenture and in the manner provided therein, to the Series 2014-1 Class A-1
Noteholders of record on the applicable Record Date, in the following order of
priority in accordance with the applicable Quarterly Noteholders’ Report, the
applicable written report provided to the Trustee under the Series 2014-1
Supplement or as provided in Section 3.3 of the Series 2014-1 Supplement: first,
to the Swingline Lender and the L/C Provider in respect of outstanding Swingline
Loans and Unreimbursed L/C Drawings,

 

29

--------------------------------------------------------------------------------


 

ratably in proportion to the respective amounts due to such payees; second, to
the other Series 2014-1 Class A-1 Noteholders in respect of their outstanding
Advances, ratably in proportion thereto; and, third, any balance remaining of
such amounts (up to an aggregate amount not to exceed the amount of Undrawn L/C
Face Amounts at such time) shall be paid to the L/C Provider, to be deposited by
the L/C Provider into a cash collateral account in the name of the L/C Provider
in accordance with Section 4.03(b). Any amounts distributed to the
Administrative Agent pursuant to the Priority of Payments in respect of any
other amounts related to the Class A-1 Notes shall be distributed by the
Administrative Agent in accordance with Section 4.01 on the date such amounts
are due and payable hereunder to the applicable Series 2014-1 Class A-1
Noteholders and/or the Administrative Agent for its own account, as applicable,
ratably in proportion to the respective aggregate of such amounts due to such
payees.

 

Section 4.03                L/C Cash Collateral. (a) If (i) as of five Business
Days prior to the Commitment Termination Date, any Undrawn L/C Face Amounts
remain in effect, the Co-Issuers shall (i) provide cash collateral (in an
aggregate amount equal to the amount of Undrawn L/C Face Amounts at such time,
to the extent that such amount of cash collateral has not been provided pursuant
to Section 4.02 or 9.18(c)(ii)) to the L/C Provider, to be deposited by the L/C
Provider into a cash collateral account in the name of the L/C Provider in
accordance with Section 4.03(b) and (ii) make other arrangements with respect
thereto as may be satisfactory to the L/C Provider in its sole and absolute.

 

(b)                              All amounts to be deposited in a cash
collateral account pursuant to Section 4.02, Section 4.03(a) or
Section 9.18(c)(ii) shall be held by the L/C Provider as collateral to secure
the Co-Issuers’ Reimbursement Obligations with respect to any outstanding
Letters of Credit. The L/C Provider shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposit in Permitted Investments,
which investments shall be made at the written direction, and at the risk and
expense, of the Co-Issuers (provided that if an Event of Default has occurred
and is continuing, such investments shall be made solely at the option and sole
discretion of the L/C Provider), such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account and all
Taxes on such amounts shall be payable by the Co-Issuers. Moneys in such account
shall automatically be applied by such L/C Provider to reimburse it for any
Unreimbursed L/C Drawings. Upon expiration of all then-outstanding Letters of
Credit and payment in full of all Unreimbursed L/C Drawings, any balance
remaining in such account shall be paid over (i) if the Base Indenture and any
Series Supplement remain in effect, to the Trustee to be deposited into the
Collection Account and distributed in accordance with the terms of the Base
Indenture and (ii) otherwise to the Co-Issuers; provided that, upon an Investor
ceasing to be a Defaulting Investor in accordance with Section 9.18(d), any
amounts of cash collateral provided pursuant to Section 9.18(c)(ii) upon such
Investor becoming a Defaulting Investor shall be released and applied as such
amounts would have been applied had such Investor not become a Defaulting
Investor.

 

Section 4.04                Alternative Arrangements with Respect to Letters of
Credit. Notwithstanding any other provision of this Agreement or any Related
Document, a Letter of Credit (other than an Interest Reserve Letter of Credit)
shall cease to be deemed outstanding for all purposes of this Agreement and each
other Related Document if and to the extent that provisions, in form and
substance satisfactory to the L/C Provider (and, if the L/C Provider is not

 

30

--------------------------------------------------------------------------------


 

the L/C Issuing Bank with respect to such Letter of Credit, the L/C Issuing
Bank) in its sole and absolute discretion, have been made with respect to such
Letter of Credit such that the L/C Provider (and, if applicable, the L/C Issuing
Bank) has agreed in writing, with a copy of such agreement delivered to the
Administrative Agent, the Control Party, the Trustee and the Co-Issuers, that
such Letter of Credit shall be deemed to be no longer outstanding hereunder, in
which event such Letter of Credit shall cease to be a “Letter of Credit” as such
term is used herein and in the Related Documents.

 

ARTICLE V
THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

 

Section 5.01    Authorization and Action of the Administrative Agent. Each of
the Lender Parties and the Funding Agents hereby designates and appoints
Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,”Rabobank Nederland,” New
York Branch, as the Administrative Agent hereunder, and hereby authorizes the
Administrative Agent to take such actions as agent on their behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender Party or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or otherwise exist for
the Administrative Agent. In performing its functions and duties hereunder, the
Administrative Agent shall act solely as agent for the Lender Parties and the
Funding Agents and does not assume nor shall it be deemed to have assumed any
obligation or relationship of trust or agency with or for the Co-Issuers or any
of its successors or assigns. The provisions of this Article (other than the
rights of the Co-Issuers set forth in Section 5.07) are solely for the benefit
of the Administrative Agent, the Lender Parties and the Funding Agents, and the
Co-Issuers shall not have any rights as a third party beneficiary of any such
provisions. The Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, exposes the Administrative
Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Administrative Agent
hereunder shall terminate upon the indefeasible payment in full of the
Series 2014-1 Class A-1 Notes and all other amounts owed by the Co-Issuers
hereunder to the Administrative Agent, all members of the Investor Groups, the
Swingline Lender and the L/C Provider (the “Aggregate Unpaids”) and termination
in full of all Commitments and the Swingline Commitment and the L/C Commitment.

 

Section 5.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith.

 

Section 5.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be (a) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their

 

31

--------------------------------------------------------------------------------


 

or such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and nonappealable judgment), or
(b) responsible in any manner to any Lender Party or any Funding Agent for any
recitals, statements, representations or warranties made by the Co-Issuers
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement for the due execution, legality, value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of any
Co-Issuer to perform its obligations hereunder, or for the satisfaction of any
condition specified in Article VII. The Administrative Agent shall not be under
any obligation to any Investor or any Funding Agent to ascertain or to inquire
as to the observance or performance of any of the agreements or covenants
contained in, or conditions of, this Agreement, or to inspect the properties,
books or records of the Co-Issuers. The Administrative Agent shall not be deemed
to have knowledge of any Potential Rapid Amortization Event, Rapid Amortization
Event, Default or Event of Default unless the Administrative Agent has received
notice in writing of such event from any Co-Issuer, any Lender Party or any
Funding Agent.

 

Section 5.04    Reliance. The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Co-Issuers),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate or it shall
first be indemnified to its satisfaction by any Lender Party or any Funding
Agent; provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Lender Parties and the Funding Agents. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of Investor Groups holding more than 50% of the
Commitments and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lender Parties and the Funding Agents.

 

Section 5.05    Non-Reliance on the Administrative Agent and Other Purchasers. 
Each of the Lender Parties and the Funding Agents expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including, without limitation, any review of the affairs of the Co-Issuers,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each of the Lender Parties and the Funding Agents
represents and warrants to the Administrative Agent that it has and will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Co-Issuers
and made its own decision to enter into this Agreement.

 

32

--------------------------------------------------------------------------------


 

Section 5.06    The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Co-Issuers
or any Affiliate of the Co-Issuers as though the Administrative Agent were not
the Administrative Agent hereunder.

 

Section 5.07    Successor Administrative Agent; Defaulting Administrative Agent.

 

(a)        The Administrative Agent may, upon 30 days’ notice to the Co-Issuers
and each of the Lender Parties and the Funding Agents, and the Administrative
Agent will, upon the direction of Investor Groups holding 100% of the
Commitments (excluding any Commitments held by Defaulting Investors), resign as
Administrative Agent. If the Administrative Agent shall resign, then the
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments
(excluding any Commitments held by the resigning Administrative Agent or its
Affiliates, and if all Commitments are held by the resigning Administrative
Agent or its Affiliates, then the Co-Issuers), during such 30-day period, shall
appoint an Affiliate of a member of the Investor Groups as a successor
administrative agent, subject to the consent of (i) the Co-Issuers at all times
other than while an Event of Default has occurred and is continuing (which
consent of the Co-Issuers shall not be unreasonably withheld or delayed) and
(ii) the Control Party (which consent of the Control Party shall not be
unreasonably withheld or delayed); provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether any
threshold percentage of Commitments has been met under this Section 5.07(a). If
for any reason no successor Administrative Agent is appointed by the Investor
Groups during such 30-day period, then effective upon the expiration of such
30-day period, the Co-Issuers shall make all payments in respect of the
Aggregate Unpaids or under any fee letter delivered in connection herewith
(including, without limitation, the Series 2014-1 Class A-1 VFN Fee Letter)
directly to the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, and the Co-Issuers for all purposes shall deal directly with the
Funding Agents or the Swingline Lender or the L/C Provider, as applicable, until
such time, if any, as a successor administrative agent is appointed as provided
above, and the Co-Issuers shall instruct the Trustee in writing accordingly.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of Section 9.05 and this Article V shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement.

 

(b)        The Co-Issuers may, upon the occurrence of any of the following
events (any such event, a “Defaulting Administrative Agent Event”) and with the
consent of Investor Groups holding more than (i) if no single Investor Group
holds more than 50% of the Commitments, 50% of the Commitments or (ii) if a
single Investor Group holds more than 50% of the Commitments, two thirds of the
Commitments, remove the Administrative Agent and, upon such removal, the
Investor Groups holding more than 50% of the Commitments in the case of clause
(i) above or two thirds of the Commitments in the case of clause (ii) above
(provided that the Commitment of any Defaulting Investor shall be disregarded in
the determination of whether any threshold percentage of Commitments has been
met under this Section 5.07(b)) shall appoint an Affiliate of a member of the
Investor Groups as a successor administrative agent, subject to the consent of
(x) the Co-Issuers at all times other than while an Event of Default has
occurred and is continuing (which consent of the Co-Issuers shall not be

 

33

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed) and (y) the Control Party (which consent of
the Control Party shall not be unreasonably withheld or delayed): (i) an Event
of Bankruptcy with respect to the Administrative Agent; (ii) if the Person
acting as Administrative Agent or an Affiliate thereof is also an Investor, any
other event pursuant to which such Person becomes a Defaulting Investor;
(iii) the failure by the Administrative Agent to pay or remit any funds required
to be remitted when due (in each case, if amounts are available for payment or
remittance in accordance with the terms of this Agreement for application to the
payment or remittance thereof) which continues for two (2) Business Days after
such funds were required to be paid or remitted; (iv) any representation,
warranty, certification or statement made by the Administrative Agent under this
Agreement or in any agreement, certificate, report or other document furnished
by the Administrative Agent proves to have been false or misleading in any
material respect as of the time made or deemed made, and if such representation,
warranty, certification or statement is susceptible of remedy in all material
respects, is not remedied within thirty (30) calendar days after knowledge
thereof or notice by the Co-Issuers to the Administrative Agent, and if not
susceptible of remedy in all material respects, upon notice by the Co-Issuers to
the Administrative Agent or (v) any act constituting the gross negligence or
willful misconduct of the Administrative Agent. If for any reason no successor
Administrative Agent is appointed by the Investor Groups within 30 days of the
Administrative Agent’s removal pursuant to the immediately preceding sentence,
then effective upon the expiration of such 30-day period, the Co-Issuers shall
make all payments in respect of the Aggregate Unpaids or under any fee letter
delivered in connection herewith (including, without limitation, the
Series 2014-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable, and the Co-Issuers for all
purposes shall deal directly with the Funding Agents or the Swingline Lender or
the L/C Provider, as applicable, until such time, if any, as a successor
administrative agent is appointed as provided above, and the Co-Issuers shall
instruct the Trustee in writing accordingly. After any Administrative Agent’s
removal hereunder as Administrative Agent, the provisions of Section 9.05 and
this Article V shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent under this Agreement.

 

(c)        If a Defaulting Administrative Agent Event has occurred and is
continuing, the Co-Issuers may make all payments in respect of the Aggregate
Unpaids or under any fee letter delivered in connection herewith (including,
without limitation, the Series 2014-1 Class A-1 VFN Fee Letter) directly to the
Funding Agents or the Swingline Lender or the L/C Provider, as applicable, and
the Co-Issuers for all purposes may deal directly with the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable.

 

Section 5.08    Authorization and Action of Funding Agents. Each Investor is
hereby deemed to have designated and appointed its related Funding Agent set
forth next to such Investor’s name on Schedule I (or identified as such
Investor’s Funding Agent pursuant to any applicable Assignment and Assumption
Agreement or Investor Group Supplement) as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. Each Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
related Investor Group, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Funding Agent shall be
read into this Agreement or otherwise exist for such Funding Agent. In
performing its

 

34

--------------------------------------------------------------------------------


 

functions and duties hereunder, each Funding Agent shall act solely as agent for
the related Investor Group and does not assume nor shall it be deemed to have
assumed any obligation or relationship of trust or agency with or for the
Co-Issuers, any of their successors or assigns or any other Person. Each Funding
Agent shall not be required to take any action that exposes such Funding Agent
to personal liability or that is contrary to this Agreement or any Requirement
of Law. The appointment and authority of the Funding Agents hereunder shall
terminate upon the indefeasible payment in full of the Aggregate Unpaids of the
Investor Groups and the termination in full of all the Commitments.

 

Section 5.09    Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it in good faith.

 

Section 5.10    Exculpatory Provisions. Each Funding Agent and its Affiliates,
and each of their directors, officers, agents or employees shall not be
(a) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to the related Investor Group for any recitals, statements,
representations or warranties made by the Co-Issuers contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement, or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of any Co-Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. Each Funding Agent shall
not be under any obligation to the related Investor Group to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Co-Issuers. Each Funding Agent shall not be
deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from any Co-Issuer or any member of the related
Investor Group.

 

Section 5.11    Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Co-Issuers), independent accountants and other experts selected by such
Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of

 

35

--------------------------------------------------------------------------------


 

the related Investor Group and such request and any action taken or failure to
act pursuant thereto shall be binding upon the related Investor Group.

 

Section 5.12    Non-Reliance on the Funding Agent and Other Purchasers. The
related Investor Group expressly acknowledges that its Funding Agent and any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
not made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Co-Issuers, shall be deemed to constitute any representation or warranty
by such Funding Agent. The related Investor Group represents and warrants to
such Funding Agent that it has and will, independently and without reliance upon
such Funding Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

 

Section 5.13    The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Co-Issuers or any Affiliate of the
Co-Issuers as though such Funding Agent were not a Funding Agent hereunder.

 

Section 5.14    Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

Section 6.01    The Co-Issuers and Guarantors. The Co-Issuers and the Guarantors
jointly and severally represent and warrant to the Administrative Agent and each
Lender Party, as of the date of this Agreement, as of the Closing Date and as of
each Advance made hereunder, that:

 

(a)        each of their representations and warranties made in favor of the
Trustee or the Noteholders in the Indenture and the other Related Documents
(other than a Related Document relating solely to a Series of Notes other than
the Series 2014-1 Notes) is true and correct (a) if not qualified as to
materiality or Material Adverse Effect, in all material respects and (b) if
qualified as to materiality or Material Adverse Effect, in all respects, as of
the date originally made, as of the date hereof and as of the Series 2014-1
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

36

--------------------------------------------------------------------------------


 

(b)        no Potential Rapid Amortization Event, Rapid Amortization Event,
Default or Event of Default has occurred and is continuing;

 

(c)        neither they nor or any of their Affiliates, have, directly or
through an agent, engaged in any form of general solicitation or general
advertising in connection with the offering of the Series 2014-1 Class A-1 Notes
under the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act including, but not limited to,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising; provided that no representation or warranty is made with respect to
the Lender Parties and their Affiliates; and none of the Co-Issuers nor any of
their Affiliates has entered into any contractual arrangement with respect to
the distribution of the Series 2014-1 Class A-1 Notes, except for this Agreement
and the other Related Documents, and the Co-Issuers will not enter into any such
arrangement;

 

(d)       neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the Securities Act) that is or will
be integrated with the sale of the Series 2014-1 Class A-1 Notes in a manner
that would require the registration of the Series 2014-1 Class A-1 Notes under
the Securities Act;

 

(e)        assuming the representations and warranties of each Lender Party set
forth in Section 6.03 of this Agreement are true and correct, the offer and sale
of the Series 2014-1 Class A-1 Notes in the manner contemplated by this
Agreement is a transaction exempt from the registration requirements of the
Securities Act, and the Base Indenture is not required to be qualified under the
United States Trust Indenture Act of 1939, as amended; and

 

(f)        the Co-Issuers have furnished to the Administrative Agent and each
Funding Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2014-1 Notes) to which they are a party as
of the Series 2014-1 Closing Date, all of which Related Documents are in full
force and effect as of the Series 2014-1 Closing Date and no terms of any such
agreements or documents have been amended, modified or otherwise waived as of
such date, other than such amendments, modifications or waivers about which the
Co-Issuers have informed each Funding Agent, the Swingline Lender and the L/C
Provider.

 

Section 6.02    The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party as of the date of this Agreement, as
of the Closing Date and as of the date of each Advance made hereunder, that
(i) no Manager Termination Event has occurred and is continuing and (ii) each
representation and warranty made by it in any Related Document (other than a
Related Document relating solely to a Series of Notes other than the
Series 2014-1 Notes) to which it is a party (including any representations and
warranties made by it in its capacity as Manager) is true and correct (a) if not
qualified as to materiality or Material Adverse Effect, in all material respects
and (b) if qualified as to materiality or Material Adverse Effect, in all
respects as of the date originally made, as of the date hereof and as of the

 

37

--------------------------------------------------------------------------------


 

Closing Date (unless stated to related solely to an earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date).

 

Section 6.03    Lender Parties. Each of the Lender Parties represents and
warrants to the Co-Issuers and the Manager as of the date hereof (or, in the
case of a successor or assign of an Investor, as of the subsequent date on which
such successor or assign shall become or be deemed to become a party hereto)
that:

 

(a)        it has had an opportunity to discuss the Co-Issuers’ and the
Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase of the Series 2014-1 Class A-1 Notes, with
the Co-Issuers and the Manager and their respective representatives;

 

(b)        it is an “accredited investor” within the meaning of Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act and a “qualified
purchaser” within the meaning of Section 2(a)(51) of the Investment Company Act
and has sufficient knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2014-1 Class A-1
Notes;

 

(c)        it is purchasing the Series 2014-1 Class A-1 Notes for its own
account, or for the account of one or more “accredited investors” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act that meet the criteria described in clause (b) above and for which it is
acting with complete investment discretion, for investment purposes only and not
with a view to a distribution in violation of the Securities Act, subject,
nevertheless, to the understanding that the disposition of its property shall at
all times be and remain within its control, and neither it nor its Affiliates
has engaged in any general solicitation or general advertising within the
meaning of the Securities Act, or the rules and regulations promulgated
thereunder, with respect to the Series 2014-1 Class A-1 Notes;

 

(d)       it understands that (i) the Series 2014-1 Class A-1 Notes have not
been and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (ii) the
Co-Issuers are not required to register the Series 2014-1 Class A-1 Notes under
the Securities Act or any applicable state securities laws or the securities
laws of any other jurisdiction, (iii) any permitted transferee hereunder must be
a “qualified purchaser” within the meaning of Section 2(a)(51) of the Investment
Company Act and otherwise meet the criteria in clause (b) above and (iv) any
transfer must comply with the provisions of Section 2.8 of the Base Indenture,
Section 4.3 of the Series 2014-1 Supplement and Section 9.03 or 9.17, as
applicable, of this Agreement;

 

(e)        it will comply with the requirements of Section 6.03(d), above, in
connection with any transfer by it of the Series 2014-1 Class A-1 Notes;

 

38

--------------------------------------------------------------------------------


 

(f)        it understands that the Series 2014-1 Class A-1 Notes will bear the
legend set out in the form of Series 2014-1 Class A-1 Notes attached to the
Series 2014-1 Supplement and be subject to the restrictions on transfer
described in such legend;

 

(g)        it will obtain for the benefit of the Co-Issuers from any purchaser
of the Series 2014-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

 

(h)        it has executed a Purchaser’s Letter substantially in the form of
Exhibit D hereto.

 

ARTICLE VII
CONDITIONS

 

Section 7.01    Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2014-1 Class A-1 Notes hereunder on
the Series 2014-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:

 

(a)        the Base Indenture, the Series 2014-1 Supplement, the Guarantee and
Collateral Agreement and the other Related Documents shall be in full force and
effect;

 

(b)        on the Series 2014-1 Closing Date, the Administrative Agent shall
have received a letter, in form and substance reasonably satisfactory to it,
from S&P stating that a long-term rating of “BBB” has been assigned to the
Series 2014-1 Class A-1 Notes;

 

(c)        at the time of such issuance, the additional conditions set forth in
Schedule III and all other conditions to the issuance of the Series 2014-1
Class A-1 Notes under the Indenture shall have been satisfied or waived.

 

Section 7.02    Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2014-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group, (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2014-1 Class A-1 Swingline Note or Series 2014-1
Class A-1 L/C Note, as applicable, registered in its name or in such other name
as shall have been directed by it and stating that the principal amount thereof
shall not exceed the Swingline Commitment or L/C Commitment, respectively, and
(c) the Co-Issuers shall have paid all fees required to be paid by them under
the Related Documents on the Series 2014-1 Closing Date, including all fees
required hereunder.

 

Section 7.03    Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any

 

39

--------------------------------------------------------------------------------


 

Borrowing on any day (including the initial Borrowing but excluding any
Borrowings to repay Swingline Loans or L/C Obligations pursuant to Section 2.05,
2.06 or 2.08, as applicable), and the obligations of the Swingline Lender to
fund any Swingline Loan (including the initial one) and of the L/C Provider to
provide any Letter of Credit (including the initial one), respectively, shall be
subject to the conditions precedent that on the date of such funding or
provision, before and after giving effect thereto and to the application of any
proceeds therefrom, the following statements shall be true (without regard to
any waiver, amendment or other modification of this Section 7.03 or any
definitions used herein consented to by the Control Party unless Investors
holding more than (i) if no single Investor Group holds more than 50% of the
Commitments, 50% of the Commitments or (ii) if a single Investor Group holds
more than 50% of the Commitments, two thirds of the Commitments (provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03); provided, however, that if a
Rapid Amortization Event has occurred and (other in the case of Section 9.1(d))
has been declared by the Control Party pursuant to Section 9.1(a), (b), (c),
(d), or (e) of the Base Indenture, consent to such waiver, amendment or other
modification from all Investors (provided that it shall not be the obligation of
the Control Party to obtain such consent from the Investors) as well as the
Control Party is required for purposes of this Section 7.03:

 

(a)        (i) the representations and warranties of the Co-Issuers set out in
this Agreement and (ii) the representations and warranties of the Manager set
out in this Agreement, in each such case, shall be true and correct (i) if
qualified as to materiality or Material Adverse Effect, in all respects and
(ii) if not qualified as to materiality or Material Adverse Effect, in all
material respects, as of the date of such funding or issuance, with the same
effect as though made on that date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date);

 

(b)        no Default, Event of Default, Potential Rapid Amortization Event or
Rapid Amortization Event shall be in existence at the time of, or after giving
effect to, such funding or issuance;

 

(c)        the DSCR as calculated as of the immediately preceding Quarterly
Calculation Date shall not be less than 1.50x;

 

(d)       in the case of any Borrowing, the Co-Issuers shall have delivered or
have been deemed to have delivered to the Administrative Agent an executed
advance request in the form of Exhibit A hereto with respect to such Borrowing
(each such request, an “Advance Request” or a “Series 2014-1 Class A-1  Advance
Request”);

 

(e)        the Senior Notes Interest Reserve Amount (including any Senior Notes
Interest Reserve Account Deficit Amount) will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw;

 

40

--------------------------------------------------------------------------------


 

(f)                                all Undrawn Commitment Fees, Administrative
Agent Fees and L/C Quarterly Fees due and payable on or prior to the date of
such funding or issuance shall have been paid in full; and

 

(g)                              all conditions to such extension of credit or
provision specified in Section 2.02, 2.03, 2.06 or 2.07 of this Agreement, as
applicable, shall have been satisfied.

 

The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Co-Issuers and the Manager
that all conditions precedent to such funding or provision have been satisfied
or will be satisfied concurrently therewith.

 

ARTICLE VIII
COVENANTS

 

Section 8.01                Covenants. Each of the Co-Issuers, jointly and
severally, and the Manager, severally, covenants and agrees that, until all
Aggregate Unpaids have been paid in full and all Commitments, the Swingline
Commitment and the L/C Commitment have been terminated, it will:

 

(a)                               Unless waived in writing by the Control Party
in accordance with Section 9.7 of the Base Indenture, duly and timely perform
all of its covenants (both affirmative and negative) and obligations under each
Related Document to which it is a party;

 

(b)                              not amend, modify, waive or give any approval,
consent or permission under any provision of the Base Indenture or any other
Related Document to which it is a party unless any such amendment, modification,
waiver or other action is in writing and made in accordance with the terms of
the Base Indenture or such other Related Document, as applicable;

 

(c)                               at the same time any report, notice or other
document is provided to the Rating Agencies and/or the Trustee, or caused to be
provided, by the Co-Issuers or the Manager under the Base Indenture (including,
without limitation, under Sections 8.8, 8.9 and/or 8.11 thereof) or under the
Series 2014-1 Supplement, provide the Administrative Agent (who shall promptly
provide a copy thereof to the Lender Parties) with a copy of such report, notice
or other document; provided, however, that neither the Manager nor the
Co-Issuers shall have any obligation under this Section 8.01(c) to deliver to
the Administrative Agent copies of any Quarterly Noteholders’ Statements that
relate solely to a Series of Notes other than the Series 2014-1 Notes;

 

(d)                             once per calendar year, following reasonable
prior notice from the Administrative Agent (the “Annual Inspection Notice”), and
during regular business hours, permit any one or more of such Administrative
Agent, any Funding Agent, the Swingline Lender or the L/C Provider, or any of
their respective agents, representatives or permitted assigns, at the
Co-Issuers’ expense, access (as a group, and not individually unless only one
such Person desires such access) to the offices of the Manager, the Co-Issuers
and the Guarantors, (i) to examine and make copies of and abstracts from all
documentation relating to the Collateral on the same terms as are provided to
the Trustee under Section 8.6 of the Base Indenture, and (ii) to visit the
offices

 

41

--------------------------------------------------------------------------------


 

and properties of the Manager, the Co-Issuers and the Guarantors for the purpose
of examining such materials described in clause (i) above, and to discuss
matters relating to the Collateral, or the administration and performance of the
Base Indenture, the Series 2014-1 Supplement and the other Related Documents
with any of the officers or employees of, the Manager, the Co-Issuers and/or the
Guarantors, as applicable, having knowledge of such matters; provided, however,
that upon the occurrence and continuation of a Potential Rapid Amortization
Event, Rapid Amortization Event, Cash Trapping Period, Default or Event of
Default, the Administrative Agent, any Funding Agent, the Swingline Lender or
the L/C Provider, or any of their respective agents, representatives or
permitted assigns, at the Co-Issuers’ expense may do any of the foregoing at any
time during normal business hours and without advance notice; provided, further,
that, in addition to any visits made pursuant to provision of an Annual
Inspection Notice or during the continuation of a Potential Rapid Amortization
Event, Rapid Amortization Event, Default or Event of Default, the Administrative
Agent, any Funding Agent, the Swingline Lender or the L/C Provider, or any of
their respective agents, representatives or permitted assigns, at their own
expense, may do any of the foregoing at any time during normal business hours
following reasonable prior notice with respect to the business of the Co-Issuers
and/or the Guarantors; and provided, further, that the Funding Agents, the
Swingline Lender and the L/C Provider will be permitted to provide input to the
Administrative Agent with respect to the timing of delivery, and content, of the
Annual Inspection Notice;

 

(e)                               not take, or cause to be taken, any action,
including, without limitation, acquiring any Margin Stock, that could cause the
transactions contemplated by the Related Documents to fail to comply with the
regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X thereof;

 

(f)                                not permit any amounts owed with respect to
the Series 2014-1 Class A-1 Notes to be secured, directly or indirectly, by any
Margin Stock in a manner that would violate the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;

 

(g)                              promptly provide such additional financial and
other information with respect to the Related Documents (other than
Series Supplements and Related Documents relating solely to a Series of Notes
other than the Series 2014-1 Notes), the Co-Issuers, the Manager or the
Guarantors as the Administrative Agent may from time to time reasonably request;

 

(h)                              deliver to the Administrative Agent (who shall
promptly provide a copy thereof to the Lender Parties), the financial statements
prepared pursuant to Section 4.1 of the Base Indenture at the same time as the
delivery of such statements under the Base Indenture; and

 

(i)                                  not (i) permit any Co-Issuer to use the
proceeds of any Borrowing under the Series 2014-1 Class A-1 Notes to pay any
distribution on its limited liability company interests to the IHOP SPV
Guarantor or the Applebee’s SPV Guarantor, as applicable, if such distribution
will be used, directly or indirectly, to pay amounts to or repurchase the equity
interest of, DineEquity, Inc. or any other direct or indirect parent or
shareholder of the IHOP SPV Guarantor or the Applebee’s SPV Guarantor, or
(ii) designate equity contributions as

 

42

--------------------------------------------------------------------------------


 

Retained Collections Contributions to the extent such equity contributions were
funded with the proceeds of a Borrowing under the Series 2014-1 Class A-1 Notes.

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

Section 9.01                Amendments. No amendment to or waiver or other
modification of any provision of this Agreement, nor consent to any departure
therefrom by the Manager or the Co-Issuers, shall in any event be effective
unless the same shall be in writing and signed by the Manager, the Co-Issuers
and the Administrative Agent with the written consent of Investor Groups holding
more than (i) if no single Investor Group holds more than 50% of the
Commitments, 50% of the Commitments or (ii) if a single Investor Group holds
more than 50% of the Commitments, two thirds of the Commitments; provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether such threshold percentage of Commitments has been met;
provided, however, that, in addition, (i) the prior written consent of each
affected Investor shall be required in connection with any amendment,
modification or waiver that (x) increases the amount of the Commitment of such
Investor, extends the Commitment Termination Date or the Series 2014-1 Class A-1
Senior Notes Renewal Date, modifies the conditions to funding the Commitment or
otherwise subjects such Investor to any increased or additional duties or
obligations hereunder or in connection herewith (it being understood and agreed
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender), (y) reduces the
amount or delays the timing of payment of any principal, interest, fees or other
amounts payable to such Investor hereunder or (z) would have an effect
comparable to any of those set forth in Section 13.2(a) of the Base Indenture
that require the consent of each Noteholder or each affected Noteholder;
(ii) any amendment, modification or waiver that affects the rights or duties of
any of the Swingline Lender, the L/C Provider, the Administrative Agent or the
Funding Agents shall require the prior written consent of such affected Person;
and (iii) the prior written consent of each Investor, the Swingline Lender, the
L/C Provider, the Administrative Agent and each Funding Agent shall be required
in connection with any amendment, modification or waiver of this Section 9.01.
For purposes of any provision of any other Indenture Document relating to any
vote, consent, direction or the like to be given by the Series 2014-1 Class A-1
Noteholders, such vote, consent, direction or the like shall be given by the
Holders of the Series 2014-1 Class A-1 Advance Notes only and not by the Holders
of any Series 2014-1 Class A-1 Swingline Notes or Series 2014-1 Class A-1 L/C
Notes except to the extent that such vote, consent, direction or the like is to
be given by each affected Noteholder and the Holders of any Series 2014-1
Class A-1 Swingline Notes or Series 2014-1 Class A-1 L/C Notes would be affected
thereby. The Co-Issuers and the Lender Parties shall negotiate any amendments,
waivers, consents, supplements or other modifications to this Agreement or the
other Related Documents that require the consent of the Lender Parties in good
faith. Pursuant to Section 9.05(a), the Lender Parties shall be entitled to
reimbursement by the Co-Issuers for the reasonable expenses incurred by the
Lender Parties in reviewing and approving any such amendment, waiver, consent,
supplement or other modification to this Agreement or any Related Document.

 

Section 9.02                No Waiver; Remedies. Any waiver, consent or approval
given by any party hereto shall be effective only in the specific instance and
for the specific purpose for

 

43

--------------------------------------------------------------------------------


 

which given, and no waiver by a party of any breach or default under this
Agreement shall be deemed a waiver of any other breach or default. No failure on
the part of any party hereto to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder, or any abandonment or discontinuation of steps
to enforce the right, power or privilege, preclude any other or further exercise
thereof or the exercise of any other right. No notice to or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in the same, similar or other circumstances. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.

 

Section 9.03                Binding on Successors and Assigns.

 

(a)                               This Agreement shall be binding upon, and
inure to the benefit of, the Co-Issuers, the Manager, the Lender Parties, the
Funding Agents, the Administrative Agent and their respective successors and
assigns; provided, however, that none of the Co-Issuers nor the Manager may
assign its rights or obligations hereunder or in connection herewith or any
interest herein (voluntarily, by operation of law or otherwise) without the
prior written consent of each Lender Party (other than any Defaulting Investor);
provided further that nothing herein shall prevent the Co-Issuers from assigning
their rights (but none of their duties or liabilities) to the Trustee under the
Base Indenture and the Series 2014-1 Supplement; and provided, further that none
of the Lender Parties may transfer, pledge, assign, sell participations in or
otherwise encumber its rights or obligations hereunder or in connection herewith
or any interest herein except as permitted under Section 6.03, Section 9.17 and
this Section 9.03. Nothing expressed herein is intended or shall be construed to
give any Person other than the Persons referred to in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement
except as provided in Section 9.16.

 

(b)                              Notwithstanding any other provision set forth
in this Agreement, each Investor may at any time grant to one or more Program
Support Providers a participating interest in or lien on such Investor’s
interests in the Advances made hereunder and such Program Support Provider, with
respect to its participating interest, shall be entitled to the benefits granted
to such Investor under this Agreement.

 

(c)                               In addition to its rights under Section 9.17,
each Conduit Investor may at any time assign its rights in the Series 2014-1
Class A-1 Advance Notes (and its rights hereunder and under the Related
Documents) to its related Committed Note Purchaser or, subject to Section 6.03
and Section 9.17(f), its related Program Support Provider or any Affiliate of
any of the foregoing, in each case in accordance with the applicable provisions
of the Indenture. Furthermore, each Conduit Investor may at any time grant a
security interest in and lien on, all or any portion of its interests under this
Agreement, its Series 2014-1 Class A-1 Advance Note and all Related Documents to
(i) its related Committed Note Purchaser, (ii) its Funding Agent, (iii) any
Program Support Provider who, at any time now or in the future, provides program
liquidity or credit enhancement, including, without limitation, an insurance
policy for such Conduit Investor relating to the Commercial Paper or the
Series 2014-1 Class A-1 Advance Notes, (iv) any other Person who, at any time
now or in the future, provides liquidity or credit enhancement for the Conduit
Investors, including, without limitation, an insurance policy relating to the
Commercial Paper or the Series 2014-1 Class A-1 Advance Notes or (v) any
collateral trustee or

 

44

--------------------------------------------------------------------------------


 

collateral agent for any of the foregoing; provided, however, that any such
security interest or lien shall be released upon assignment of its Series 2014-1
Class A-1 Advance Note to its related Committed Note Purchaser. Each Committed
Note Purchaser may assign its Commitment, or all or any portion of its interest
under its Series 2014-1 Class A-1 Advance Note, this Agreement and the Related
Documents to any Person to the extent permitted by Section 9.17. Notwithstanding
any other provisions set forth in this Agreement, each Committed Note Purchaser
may at any time create a security interest in all or any portion of its rights
under this Agreement, its Series 2014-1 Class A-1 Advance Note and the Related
Documents in favor of any Federal Reserve Bank in accordance with Regulation A
of the F.R.S. Board or any similar foreign entity.

 

Section 9.04                Survival of Agreement. All covenants, agreements,
representations and warranties made herein and in the Series 2014-1 Class A-1
Notes delivered pursuant hereto shall survive the making and the repayment of
the Advances, the Swingline Loans and the Letters of Credit and the execution
and delivery of this Agreement and the Series 2014-1 Class A-1 Notes and shall
continue in full force and effect until all interest on and principal of the
Series 2014-1 Class A-1 Notes, and all other amounts owed to the Lender Parties,
the Funding Agents and the Administrative Agent hereunder and under the
Series 2014-1 Supplement have been paid in full, all Letters of Credit have
expired or been fully cash collateralized in accordance with the terms of this
Agreement and the Commitments, the Swingline Commitment and the L/C Commitment
have been terminated. In addition, the obligations of the Co-Issuers and the
Lender Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall
survive the termination of this Agreement.

 

Section 9.05                Payment of Costs and Expenses; Indemnification.

 

(a)                               Payment of Costs and Expenses. The Co-Issuers
jointly and severally agree to pay (by depositing such amounts into the
Collection Account to be distributed subject to and in accordance with the
Priority of Payments), on the Series 2014-1 Closing Date (if invoiced at least
one (1) Business Day prior to such date) or on or before seven (7) Business Days
after written demand (in all other cases), all reasonable expenses of the
Administrative Agent, each initial Funding Agent and each initial Lender Party
(including the reasonable fees and out-of-pocket expenses of counsel to each of
the foregoing, if any, as well as the fees and expenses of the Rating Agencies)
in connection with (i) the negotiation, preparation, execution and delivery of
this Agreement and of each other Related Document, including schedules and
exhibits, whether or not the transactions contemplated hereby or thereby are
consummated, and (ii) any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Related Document as may from time
to time hereafter be proposed. The Co-Issuers further jointly and severally
agree to pay, subject to and in accordance with the Priority of Payments, and to
hold the Administrative Agent, each Funding Agent and each Lender Party harmless
from all liability for (x) any breach by the Co-Issuers of their obligations
under this Agreement, (y) all reasonable costs incurred by the Administrative
Agent, such Funding Agent or such Lender Party in enforcing this Agreement and
(z) any Non-Excluded Taxes that may be payable in connection with (1) the
execution or delivery of this Agreement, (2) any Borrowing or Swingline Loan
hereunder, (3) the issuance of the Series 2014-1 Class A-1 Notes, (4) any Letter
of Credit hereunder or (5) any other Related Documents.  The Co-Issuers also
jointly and severally agree to reimburse, subject to and in accordance with the
Priority of Payments, the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent, such Funding Agent and such Lender Party upon demand for
all reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Funding Agent and such Lender Party in connection with (1) the negotiation of
any restructuring or “work-out”, whether or not consummated, of the Related
Documents and (2) the enforcement of, or any waiver or amendment requested under
or with respect to, this Agreement or any other Related Documents.
Notwithstanding the foregoing, other than in connection with a sale or
assignment pursuant to Section 9.18(a), the Co-Issuers shall have no obligation
to reimburse any Lender Party for any of the fees and/or expenses incurred by
such Lender Party with respect to its sale or assignment of all or any part of
its respective rights and obligations under this Agreement and the Series 2014-1
Class A-1 Notes pursuant to Section 9.03 or Section 9.17.

 

(b)                              Indemnification of the Lender Parties. In
consideration of the execution and delivery of this Agreement by the Lender
Parties, the Co-Issuers hereby agree to jointly and severally indemnify and hold
each Lender Party (each in its capacity as such and to the extent not reimbursed
by the Co-Issuers and without limiting the obligation of the Co-Issuers to do
so) and each of their officers, directors, employees, affiliates and agents
(collectively, the “Indemnified Parties”) harmless (by depositing such amounts
into the Collection Account to be distributed subject to and in accordance with
the Priority of Payments) from and against any and all actions, causes of
action, suits, losses, liabilities and damages, and reasonable documented costs
and expenses incurred in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought and including, without limitation, any liability in connection with
the offering and sale of the Series 2014-1 Class A-1 Notes), including
reasonable documented attorneys’ fees and disbursements (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
(whether in prosecuting or defending against such actions, suits or claims) to
the extent resulting from, or arising out of, or relating to:

 

(i)                                  any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of any Advance,
Swingline Loan or Letter of Credit; or

 

(ii)                              the entering into and performance of this
Agreement and any other Related Document by any of the Indemnified Parties,
including, for the avoidance of doubt, the consent by the Lender Parties set
forth in Section 9.19;

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct or breach of representations set forth herein.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Co-Issuers hereby jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.  The indemnity set forth
in this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2014-1 Class A-1 Notes pursuant to Section 9.17. The Co-Issuers
shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).

 

46

--------------------------------------------------------------------------------


 

(c)                               Indemnification of the Administrative Agent
and each Funding Agent by the Co-Issuers.  In consideration of the execution and
delivery of this Agreement by the Administrative Agent and each Funding Agent,
the Co-Issuers hereby agree to jointly and severally indemnify and hold the
Administrative Agent and each Funding Agent and each of their officers,
directors, employees and agents (collectively, the “Agent Indemnified Parties”)
harmless (by depositing such amounts into the Collection Account to be
distributed subject to and in accordance with the Priority of Payments) from and
against any and all actions, causes of action, suits, losses, liabilities and
damages, and reasonable documented costs and expenses incurred in connection
therewith (irrespective of whether any such Agent Indemnified Party is a party
to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2014-1 Class A-1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Agent Indemnified Liabilities”),
incurred by the Agent Indemnified Parties or any of them (whether in prosecuting
or defending against such actions, suits or claims) to the extent resulting
from, or arising out of, or relating to the entering into and performance of
this Agreement and any other Related Document by any of the Agent Indemnified
Parties, except for any such Agent Indemnified Liabilities arising for the
account of a particular Agent Indemnified Party by reason of the relevant Agent
Indemnified Party’s gross negligence, bad faith or willful misconduct.  If and
to the extent that the foregoing undertaking may be unenforceable for any
reason, the Co-Issuers hereby jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Agent Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(c) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08. The Co-Issuers shall give notice to the Rating Agencies of any
claim for Agent Indemnified Liabilities made under this Section 9.05(c).

 

(d)                             Indemnification of the Administrative Agent and
each Funding Agent by the Committed Note Purchasers. In consideration of the
execution and delivery of this Agreement by the Administrative Agent and the
related Funding Agent, each Committed Note Purchaser, ratably according to its
respective Commitment, hereby agrees to indemnify and hold the Administrative
Agent and each of its officers, directors, employees, affiliates and agents
(collectively, the “Administrative Agent Indemnified Parties”) and such Funding
Agent and each of its officers, directors, employees and agents (collectively,
the “Funding Agent Indemnified Parties,” and together with the Administrative
Agent Indemnified Parties, the “Applicable Agent Indemnified Parties”) harmless
from and against any and all actions, causes of action, suits, losses,
liabilities and damages, and reasonable costs and expenses incurred in
connection therewith (solely to the extent not reimbursed by or on behalf of the
Co-Issuers) (irrespective of whether any such Applicable Agent Indemnified Party
is a party to the action for which indemnification hereunder is sought and
including, without limitation, any liability in connection with the offering and
sale of the Series 2014-1 Class A-1 Notes), including reasonable attorneys’ fees
and disbursements (collectively, the “Applicable Agent Indemnified
Liabilities”), incurred by the Applicable Agent Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to the entering
into and performance of this Agreement and any other Related Document by any of
the Applicable Agent Indemnified Parties, except for any such Applicable Agent
Indemnified Liabilities arising for the account of a particular Applicable Agent
Indemnified

 

47

--------------------------------------------------------------------------------


 

Party by reason of the relevant Applicable Agent Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Committed Note Purchaser,
ratably according to its respective Commitment, hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Applicable
Agent Indemnified Liabilities that is permissible under applicable law. The
indemnity set forth in this Section 9.05(c)(ii) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08.

 

Section 9.06                Characterization as Related Document; Entire
Agreement. This Agreement shall be deemed to be a Related Document for all
purposes of the Base Indenture and the other Related Documents. This Agreement,
together with the Base Indenture, the Series 2014-1 Supplement, the documents
delivered pursuant to Article VII and the other Related Documents, including the
exhibits and schedules thereto, contains a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all previous oral statements
and other writings with respect thereto.

 

Section 9.07                Notices. All notices, amendments, waivers, consents
and other communications provided to any party hereto under this Agreement shall
be in writing and addressed, delivered or transmitted to such party at its
address, e-mail address (if provided), or facsimile number set forth below its
signature hereto, in the case of the Co-Issuers or the Manager, or on Schedule
II, in the case of the Lender Parties, the Administrative Agent and the Funding
Agents, or in each case at such other address, e-mail address or facsimile
number as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by e-mail, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted (so long as transmitted on a Business Day, otherwise the next
succeeding Business Day) upon receipt of electronic confirmation of
transmission.

 

Section 9.08                Severability of Provisions. Any covenant, provision,
agreement or term of this Agreement that is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement.

 

Section 9.09                Tax Characterization. Each party to this Agreement
(a) acknowledges that it is the intent of the parties to this Agreement that,
for accounting purposes and for all federal, state and local income and
franchise tax purposes, the Series 2014-1 Class A-1 Notes will be treated as
evidence of indebtedness, (b) agrees to treat the Series 2014-1 Class A-1 Notes
for all such purposes as indebtedness and (c) agrees that the provisions of the
Related Documents shall be construed to further these intentions.

 

Section 9.10                No Proceedings; Limited Recourse.

 

(a)                               The Securitization Entities. Each of the
parties hereto (other than the Co-Issuers) hereby covenants and agrees that,
prior to the date that is one year and one day

 

48

--------------------------------------------------------------------------------


 

after the payment in full of the last maturing Note issued by the Co-Issuers
pursuant to the Base Indenture, it will not institute against, or join with any
other Person in instituting against, any Securitization Entity, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law, all as more
particularly set forth in Section 14.13 of the Base Indenture and subject to any
retained rights set forth therein; provided, however, that nothing in this
Section 9.10(a) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from the Securitization Entities pursuant to this
Agreement, the Series 2014-1 Supplement, the Base Indenture or any other Related
Document. In the event that a Lender Party (solely in its capacity as such)
takes action in violation of this Section 9.10(a), each affected Securitization
Entity shall file or cause to be filed an answer with the bankruptcy court or
otherwise properly contest or cause to be contested the filing of such a
petition by any such Person against such Securitization Entity or the
commencement of such action and raise or cause to be raised the defense that
such Person has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. The provisions of this Section 9.10(a) shall survive the
termination of this Agreement. Nothing contained herein shall preclude
participation by a Lender Party in the assertion or defense of its claims in any
such proceeding involving any Securitization Entity. The obligations of the
Co-Issuers under this Agreement are solely the limited liability company or
corporate, as the case may be, obligations of the Co-Issuers.

 

(b)                              The Conduit Investors. Each of the parties
hereto (other than the Conduit Investors) hereby covenants and agrees that it
will not, prior to the date that is one year and one day after the payment in
full of the latest maturing Commercial Paper or other debt securities or
instruments issued by a Conduit Investor, institute against, or join with any
other Person in instituting against, such Conduit Investor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law; provided,
however, that nothing in this Section 9.10(b) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from such Conduit
Investor pursuant to this Agreement, the Series 2014-1 Supplement, the Base
Indenture or any other Related Document. In the event that the Co-Issuers, the
Manager or a Lender Party (solely in its capacity as such) takes action in
violation of this Section 9.10(b), such related Conduit Investor may file an
answer with the bankruptcy court or otherwise properly contest or cause to be
contested the filing of such a petition by any such Person against such Conduit
Investor or the commencement of such action and raise or cause to be raised the
defense that such Person has agreed in writing not to take such action and
should be estopped and precluded therefrom and such other defenses, if any, as
its counsel advises that it may assert. The provisions of this
Section 9.10(b) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by the Co-Issuers, the Manager or
a Lender Party in assertion or defense of its claims in any such proceeding
involving a Conduit Investor. The obligations of the Conduit Investors under
this Agreement are solely the corporate obligations of the Conduit Investors. No
recourse shall be had for the payment of any amount owing in respect of this
Agreement, including any obligation or claim arising out of or based upon this
Agreement, against any stockholder, employee, officer, agent, director, member,
affiliate or incorporator (or Person similar to an incorporator under state
business organization laws) of any Conduit Investor; provided, however, nothing
in this Section 9.10(b) shall relieve any of the

 

49

--------------------------------------------------------------------------------


 

foregoing Persons from any liability that any such Person may otherwise have for
its gross negligence or willful misconduct.

 

Section 9.11                Confidentiality. Each Lender Party agrees that it
shall not disclose any Confidential Information to any Person without the prior
written consent of the Manager and the Co-Issuers, other than (a) to their
Affiliates, and their and their Affiliates’ officers, directors, employees,
managers, administrators, trustees, agents and advisors, including, without
limitation, legal counsel and accountants (it being understood that the Person
to whom such disclosure is made will be informed of the confidential nature of
such Confidential Information and instructed to keep it confidential), (b) to
actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Co-Issuers or the Manager,
as the case may be, has knowledge; provided that each Lender Party may disclose
Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Co-Issuers or the Manager, as the case may be,
does not have knowledge if such Lender Party is prohibited by law, rule or
regulation from disclosing such requirement to the Co-Issuers or the Manager, as
the case may be, (d) to Program Support Providers (after obtaining such Program
Support Providers’ agreement to keep such Confidential Information confidential
in a manner substantially similar to this Section 9.11), (e) to any Rating
Agency providing a rating for any Series or Class of Notes or any Conduit
Investor’s debt or (f) in the course of litigation with the Co-Issuers, the
Manager or such Lender Party.

 

“Confidential Information” means information that the Co-Issuers or the Manager
furnishes to a Lender Party, but does not include (i) any such information that
is or becomes generally available to the public other than as a result of a
disclosure by a Lender Party or other Person to which a Lender Party delivered
such information, (ii) any such information that was in the possession of a
Lender Party prior to its being furnished to such Lender Party by the Co-Issuers
or the Manager, or (iii) any such information that is or becomes available to a
Lender Party from a source other than the Co-Issuers or the Manager; provided
that with respect to clauses (ii) and (iii) herein, such source is not (x) known
to a Lender Party to be bound by a confidentiality agreement with the Co-Issuers
or the Manager, as the case may be, with respect to the information or (y) known
to a Lender Party to be otherwise prohibited from transmitting the information
by a contractual, legal or fiduciary obligation.

 

Section 9.12               GOVERNING LAW; CONFLICTS WITH INDENTURE. THIS
AGREEMENT AND ALL MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT OF ANY

 

50

--------------------------------------------------------------------------------


 

CONFLICTS BETWEEN THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL GOVERN.

 

Section 9.13               JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY OF THE PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN ANY STATE OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF
COMPETENT JURISDICTION SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT.

 

Section 9.14               WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT.

 

Section 9.15                Counterparts. This Agreement may be executed in any
number of counterparts (which may include facsimile or other electronic
transmission of counterparts) and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which together shall constitute one and the same instrument.

 

Section 9.16                Third Party Beneficiary. The Trustee, on behalf of
the Secured Parties, and the Control Party are express third party beneficiaries
of this Agreement.

 

Section 9.17                Assignment.

 

(a)                               Subject to Sections 6.03 and 9.17(f), any
Committed Note Purchaser may at any time sell all or any part of its rights and
obligations under this Agreement, the Series 2014-1 Class A-1 Advance Notes and,
in connection therewith, any other Related Documents to which it is a party,
with the prior written consent (not to be unreasonably withheld or delayed) of
the Co-Issuers, the Swingline Lender and the L/C Provider, to one or more
financial institutions (an “Acquiring Committed Note Purchaser”) pursuant to an
assignment and assumption agreement, substantially in the form of Exhibit B (the
“Assignment and Assumption Agreement”), executed by such Acquiring Committed
Note Purchaser, such assigning Committed Note Purchaser, the Funding Agent with
respect to such Committed Note Purchaser, the Co-Issuers, the Swingline Lender
and the L/C Provider and delivered to the Administrative

 

51

--------------------------------------------------------------------------------


 

Agent; provided that no consent of the Co-Issuers shall be required for (i) an
assignment to another Committed Note Purchaser or any Affiliate of a Committed
Note Purchaser or if a Rapid Amortization Event or an Event of Default has
occurred and is continuing or (ii) a sale or assignment between Affiliates of a
Committed Note Purchaser.

 

(b)                              Without limiting the foregoing, subject to
Sections 6.03 and 9.17(f), each Conduit Investor may assign all or a portion of
the Investor Group Principal Amount with respect to such Conduit Investor and
its rights and obligations under this Agreement, the Series 2014-1 Class A-1
Advance Notes and, in connection therewith, any other Related Documents to which
it is a party to a Conduit Assignee with respect to such Conduit Investor,
without the prior written consent of the Co-Issuers. Upon such assignment by a
Conduit Investor to a Conduit Assignee, (i) such Conduit Assignee shall be the
owner of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor, (ii) the related administrative or managing
agent for such Conduit Assignee will act as the Funding Agent for such Conduit
Assignee hereunder, with all corresponding rights and powers, express or
implied, granted to the Funding Agent hereunder or under the other Related
Documents, (iii) such Conduit Assignee and its liquidity support provider(s) and
credit support provider(s) and other related parties, in each case relating to
the Commercial Paper and/or the Series 2014-1 Class A-1 Advance Notes, shall
have the benefit of all the rights and protections provided to such Conduit
Investor herein and in the other Related Documents (including, without
limitation, any limitation on recourse against such Conduit Assignee as provided
in this paragraph), (iv) such Conduit Assignee shall assume all of such Conduit
Investor’s obligations, if any, hereunder or under the Base Indenture or under
any other Related Document with respect to such portion of the Investor Group
Principal Amount and such Conduit Investor shall be released from such
obligations, (v) all distributions in respect of the Investor Group Principal
Amount or such portion thereof with respect to such Conduit Investor shall be
made to the applicable Funding Agent on behalf of such Conduit Assignee,
(vi) the definition of the term “CP Funding Rate” with respect to the portion of
the Investor Group Principal Amount with respect to such Conduit Investor, as
applicable, funded or maintained with commercial paper issued by such Conduit
Assignee from time to time shall be determined in the manner set forth in the
definition of “CP Funding Rate” applicable to such Conduit Assignee on the basis
of the interest rate or discount applicable to Commercial Paper issued by or for
the benefit of such Conduit Assignee (rather than any other Conduit Investor),
(vii) the defined terms and other terms and provisions of this Agreement and the
other Related Documents shall be interpreted in accordance with the foregoing,
and (viii) if requested by the Funding Agent with respect to such Conduit
Assignee, the parties will execute and deliver such further agreements and
documents and take such other actions as the Funding Agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any
Conduit Investor to a Conduit Assignee of all or any portion of the Investor
Group Principal Amount with respect to such Conduit Investor shall in any way
diminish the obligation of the Committed Note Purchasers in the same Investor
Group as such Conduit Investor under Section 2.03 to fund any Increase not
funded by such Conduit Investor or such Conduit Assignee.

 

(c)                               Subject to Sections 6.03 and 9.17(f), any
Conduit Investor and the related Committed Note Purchaser(s) may at any time
sell all or any part of their respective rights and obligations under this
Agreement, the Series 2014-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written

 

52

--------------------------------------------------------------------------------


 

consent (not to be unreasonably withheld or delayed) of the Co-Issuers, the
Swingline Lender and the L/C Provider, to a multi-seller commercial paper
conduit, whose commercial paper is rated at least “A-1” from S&P and “P1” from
Moody’s, and one or more financial institutions providing support to such
multi-seller commercial paper conduit (an “Acquiring Investor Group”) pursuant
to a transfer supplement, substantially in the form of Exhibit C (the “Investor
Group Supplement” or the “Series 2014-1 Class A-1 Investor Group Supplement”),
executed by such Acquiring Investor Group, the Funding Agent with respect to
such Acquiring Investor Group (including the Conduit Investor and the Committed
Note Purchasers with respect to such Investor Group), such assigning Conduit
Investor and the Committed Note Purchasers with respect to such Conduit
Investor, the Funding Agent with respect to such assigning Conduit Investor and
Committed Note Purchasers, the Co-Issuers, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no consent of
the Co-Issuers shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser and its related Conduit
Investor or if a Rapid Amortization Event or an Event of Default has occurred
and is continuing. For the avoidance of doubt, this Section 9.17(c) is intended
to permit and provide for (i) assignments from a Committed Note Purchaser to a
Conduit Investor in a different Investor Group and (ii) assignments from a
Conduit Investor to a Committed Note Purchaser in a different Investor group,
and, in each of (i) and (ii), Exhibit C shall be revised to reflect such
assignments.

 

(d)                             Subject to Sections 6.03 and 9.17(f), the
Swingline Lender may at any time assign all its rights and obligations hereunder
and under the Series 2014-1 Class A-1 Swingline Note, in whole but not in part,
with the prior written consent of the Co-Issuers and the Administrative Agent,
which consent shall not be unreasonably withheld or delayed, to a financial
institution pursuant to an agreement with, and in form and substance reasonably
satisfactory to, the Administrative Agent and the Co-Issuers, whereupon the
assignor shall be released from its obligations hereunder; provided that no
consent of the Co-Issuers shall be required if a Rapid Amortization Event or an
Event of Default has occurred and is continuing; provided, further, that the
prior written consent of each Funding Agent (other than any Funding Agent with
respect to which all of the Committed Note Purchasers in such Funding Agent’s
Investor Group are Defaulting Investors), which consent shall not be
unreasonably withheld or delayed, shall be required if such financial
institution is not a Committed Note Purchaser.

 

(e)                               Subject to Sections 6.03 and 9.17(f), the L/C
Provider may at any time assign all or any portion of its rights and obligations
hereunder and under the Series 2014-1 Class A-1 L/C Note with the prior written
consent of the Co-Issuers and the Administrative Agent, which consent shall not
be unreasonably withheld or delayed, to a financial institution pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent and the Co-Issuers, whereupon the assignor shall be
released from its obligations hereunder to the extent so assigned; provided that
no consent of the Co-Issuers shall be required if a Rapid Amortization Event or
an Event of Default has occurred and is continuing.

 

(f)                                Any assignment of the Series 2014-1 Class A-1
Notes shall be made in accordance with the applicable provisions of the
Indenture.

 

Section 9.18                Defaulting Investors.  (a)  The Co-Issuers may, at
their sole expense and effort, upon notice to such Defaulting Investor and the
Administrative Agent, (i)

 

53

--------------------------------------------------------------------------------


 

require any Defaulting Investor to sell all of its rights, obligations and
commitments under this Agreement, the Series 2014-1 Class A-1 Notes and, in
connection therewith, any other Related Documents to which it is a party, to an
assignee; provided that (x) such assignment is made in compliance with
Section 9.17 and (y) such Defaulting Investor shall have received from such
assignee an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder or (ii) remove any Defaulting
Investor as an Investor by paying to such Defaulting Investor an amount equal to
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder.

 

(b)                              In the event that a Defaulting Investor desires
to sell all or any portion of it rights, obligations and commitments under this
Agreement, the Series 2014-1 Class A-1 Notes and, in connection therewith, any
other Related Documents to which it is a party, to an unaffiliated third party
assignee for an amount less than 100% (or, if only a portion of such rights,
obligations and commitments are proposed to be sold, such portion) of such
Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder, such Defaulting Investor shall promptly notify the
Co-Issuers of the proposed sale (the “Sale Notice”). Each Sale Notice shall
certify that such Defaulting Investor has received a firm offer from the
prospective unaffiliated third party and shall contain the material terms of the
proposed sale, including, without limitation, the purchase price of the proposed
sale and the portion of such Defaulting Investor’s rights, obligations and
commitments proposed to be sold. A Co-Issuer and any of its Affiliates shall
have an option for a period of three (3) Business Days from the date the Sale
Notice is given to elect to purchase such rights, obligations and commitments at
the same price and subject to the same material terms as described in the Sale
Notice. A Co-Issuer or any of its Affiliates may exercise such purchase option
by notifying such Defaulting Investor before expiration of such three
(3) Business Day period that it wishes to purchase all (but not a portion) of
the rights, obligations and commitments of such Defaulting Investor proposed to
be sold to such unaffiliated third party. If a Co-Issuer or any of its
Affiliates gives notice to such Defaulting Investor that it desires to purchase
such, rights, obligations and commitments, the Co-Issuer or such Affiliate shall
promptly pay the purchase price to such Defaulting Investor. If a Co-Issuer or
any of its Affiliates does not respond to any Sale Notice within such three
(3) Business Day period, the Co-Issuer and its Affiliates shall be deemed not to
have exercised such purchase option.

 

(c)                               Notwithstanding anything to the contrary
contained in this Agreement, if any Investor becomes a Defaulting Investor,
then, until such time as such Investor is no longer a Defaulting Investor, to
the extent permitted by applicable law:

 

(i)                                  Such Defaulting Investor’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.01.

 

54

--------------------------------------------------------------------------------


 

(ii)                              Any payment of principal, interest, fees or
other amounts payable to the account of such Defaulting Investor (whether
voluntary or mandatory, at maturity or otherwise) shall be applied (and the
Co-Issuers shall instruct the Trustee to apply such amounts) as follows: first,
to the payment of any amounts owing by such Defaulting Investor to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Investor to the L/C Provider or the
Swingline Lender hereunder; third, to provide cash collateral to the L/C
Provider in accordance with Section  4.03(b) in an amount equal to the amount of
Undrawn L/C Face Amounts at such time multiplied by the Commitment Percentage of
such Defaulting Investor’s Investor Group multiplied by the Committed Note
Purchaser Percentage of such Defaulting Investor; fourth, as the Co-Issuers may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Investor has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Co-Issuers, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Investor’s potential future funding obligations
with respect to Advances under this Agreement and (y) to provide cash collateral
to the L/C Provider in accordance with Section 4.03(b) in an amount equal to the
amount of any future Undrawn L/C Face Amounts multiplied by the Commitment
Percentage of such Defaulting Investor’s Investor Group multiplied by the
Committed Note Purchaser Percentage of such Defaulting Investor; sixth, to the
payment of any amounts owing to the Investors, the L/C Provider or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Investor, the L/C Provider or the Swingline Lender against such
Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Co-Issuers as a
result of any judgment of a court of competent jurisdiction obtained by the
Co-Issuers against such Defaulting Investor as a result of such Defaulting
Investor’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Investor or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or any extensions of credit resulting from a drawing
under any Letter of Credit that has not been reimbursed as an Advance pursuant
to Section 2.08(a) in respect of which such Defaulting Investor has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 7.03 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and extensions of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed as an Advance pursuant to
Section 2.08(a) owed to, all Non-Defaulting Investors on a pro rata basis prior
to being applied to the payment of any Advances of, participations required to
be purchased pursuant to Section 2.09(a) owed to, such Defaulting Investor until
such time as all Advances and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Investors pro rata in accordance
with the Commitments without giving effect to Section 9.18(c)(iii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Investor
that are applied (or held) to pay amounts owed by a Defaulting Investor or to
post cash collateral pursuant to this Section

 

55

--------------------------------------------------------------------------------


 

9.18(c)(ii) shall be deemed paid to and redirected by such Defaulting Investor,
and each Investor irrevocably consents hereto.

 

(iii)                          All or any part of such Defaulting Investor’s
participation in L/C Obligations and Swingline Loans shall be reallocated among
the non-Defaulting Investors pro rata based on their Commitments (calculated
without regard to such Defaulting Investor’s Commitment) but only to the extent
that (x) the conditions set forth in Section 7.03 are satisfied at the time of
such reallocation (and, unless the Co-Issuers shall have otherwise notified the
Administrative Agent at such time, the Co-Issuers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the product of any non-Defaulting
Investor’s related Investor Group Principal Amount multiplied by such
non-Defaulting Investor’s Committed Note Purchaser Percentage to exceed such
non-Defaulting Investor’s Commitment Amount. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Investor arising from that Investor having become a Defaulting
Investor, including any claim of a non-Defaulting Investor as a result of such
non-Defaulting Investor’s increased exposure following such reallocation.

 

(iv)                          If the reallocation described in clause
(iii) above cannot, or can only partially, be effected, the Co-Issuers shall,
without prejudice to any right or remedy available to them hereunder or under
law, prepay Swingline Loans in an amount equal to the amount that cannot be so
reallocated.

 

(d)                             If the Co-Issuers, the Administrative Agent, the
Swingline Lender and the L/C Provider agree in writing that an Investor is no
longer a Defaulting Investor, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Investor will, to the extent applicable,
purchase that portion of outstanding Advances of the other Investors or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Advances and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held pro rata by the Investors in accordance with
their respective Commitments (without giving effect to Section 9.18(c)(iii)),
whereupon such Investor will cease to be a Defaulting Investor; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Co-Issuers while that Investor was a Defaulting
Investor; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Investor to
Investor will constitute a waiver or release of any claim of any party hereunder
arising from that Investor’s having been a Defaulting Investor.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

 

APPLEBEE’S FUNDING LLC,

 

as Co-Issuer

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Address:

 

Applebee’s Funding LLC

 

c/o DineEquity, Inc.

 

450 North Brand Blvd., 7th Floor

 

Glendale, CA 91203.4415

 

Attention:  General Counsel

 

Facsimile:  818-637-5362

 

 

 

 

 

 

 

IHOP FUNDING LLC,

 

as Co-Issuer

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Address:

 

Applebee’s Funding LLC

 

c/o DineEquity, Inc.

 

450 North Brand Blvd., 7th Floor

 

Glendale, CA 91203.4415

 

Attention:  General Counsel

 

Facsimile:  818-637-5362

 

Signature Page to Series 2014-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

IHOP RESTAURANTS LLC,

 

as Guarantor

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

 

 

IHOP PROPERTY LLC,

 

as Guarantor

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

 

 

IHOP LEASING LLC,

 

as Guarantor

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

 

 

APPLEBEE’S FRANCHISOR LLC,

 

as Guarantor

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

 

 

IHOP FRANCHISOR LLC,

 

as Guarantor

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

Signature Page to Series 2014-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

DINEEQUITY, INC.,

 

as Manager

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

Address:

 

DineEquity, Inc.

 

450 North Brand Blvd., 7th Floor

 

Glendale, CA 91203.4415

 

Attention:  General Counsel

 

Facsimile:  818-637-5362

 

 

 

 

 

 

 

APPLEBEE’S SPV GUARANTOR LLC, as Guarantor

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

IHOP SPV GUARANTOR LLC,

 

as Guarantor

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS LLC, as Guarantor

 

 

 

By:

/s/ Thomas W. Emrey

 

Name:

Thomas W. Emrey

 

Title:

Chief Financial Officer

 

Signature Page to Series 2014-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH,

 

as Administrative Agent

 

 

 

By:

/s/ Mark O’Keefe

 

 

Name:  Mark O’Keefe

 

 

Title:   Managing Director

 

 

 

By:

/s/ Mark Watchus

 

 

Name:  Mark Watchus

 

 

Title:   Executive Director

 

 

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH,

 

as L/C Provider

 

 

 

By:

/s/ Mark O’Keefe

 

 

Name:  Mark O’Keefe

 

 

Title:   Managing Director

 

 

 

By:

/s/ Mark Watchus

 

 

Name:  Mark Watchus

 

 

Title:   Executive Director

 

Signature Page to Series 2014-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH,

 

as Swingline Lender

 

 

 

By:

/s/ Mark O’Keefe

 

 

Name:  Mark O’Keefe

 

 

Title:   Managing Director

 

 

 

By:

/s/ Mark Watchus

 

 

Name:  Mark Watchus

 

 

Title:   Executive Director

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH,

 

as the Committed Note Purchaser

 

 

 

By:

/s/ Mark O’Keefe

 

 

Name:  Mark O’Keefe

 

 

Title:   Managing Director

 

 

 

 

By:

/s/ Mark Watchus

 

 

Name:  Mark Watchus

 

 

Title:   Executive Director

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH,

 

as the related Funding Agent

 

 

 

By:

/s/ Mark O’Keefe

 

 

Name:  Mark O’Keefe

 

 

Title:   Managing Director

 

 

 

 

By:

/s/ Mark Watchus

 

 

Name:  Mark Watchus

 

 

Title:   Executive Director

 

Signature Page to Series 2014-1 Class A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

SCHEDULE I TO CLASS A-1

 

NOTE PURCHASE AGREEMENT

 

INVESTOR GROUPS AND COMMITMENTS

 

 

Investor
Group/Funding
Agent

Maximum
Investor Group
Principal
Amount

Conduit
Lender (if any)

 

Committed Note
Purchaser(s)

Commitment
Amount

 

 

 

 

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch

$100,000,000

N/A

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch

$100,000,000

 

Schedule I

--------------------------------------------------------------------------------


 

SCHEDULE II TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

NOTICE ADDRESSES FOR LENDER PARTIES AND AGENTS

 

CONDUIT INVESTORS

 

N/A

 

COMMITTED PURCHASERS

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch

245 Park Avenue

New York, NY 10167

Attention:  General Counsel

 

With a copy by email to: tmteam@rabobank.com

 

And a copy to:

 

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax:  914.304.9326

fm.us.bilateralloansfax@rabobank.com

 

Schedule II-1

--------------------------------------------------------------------------------


 

FUNDING AGENTS

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch

245 Park Avenue

New York, NY 10167

Attention:  General Counsel

 

With a copy by email to: tmteam@rabobank.com

 

And a copy to:

 

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax:  914.304.9326

fm.us.bilateralloansfax@rabobank.com

 

ADMINISTRATIVE AGENT

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch

245 Park Avenue

New York, NY 10167

Attention:  General Counsel

 

With a copy by email to: tmteam@rabobank.com

 

And a copy to:

 

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax:  914.304.9326

fm.us.bilateralloansfax@rabobank.com

 

--------------------------------------------------------------------------------


 

SWINGLINE LENDER

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch

245 Park Avenue

New York, NY 10167

Attention:  General Counsel

 

With a copy by email to: tmteam@rabobank.com

 

And a copy to:

 

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax:  914.304.9326

fm.us.bilateralloansfax@rabobank.com

 

 

L/C PROVIDER

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch

245 Park Avenue

New York, NY 10167

Attention:  General Counsel

 

With a copy by email to: tmteam@rabobank.com

 

And a copy to:

 

Bibi Mohamed

Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Phone:  212.574.7315
Fax:  201.499.5479

rabonysblc@rabobank.com

 

--------------------------------------------------------------------------------


 

SCHEDULE III TO CLASS A-1
NOTE PURCHASE AGREEMENT

 

ADDITIONAL CLOSING CONDITIONS

 

The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):

 

(a)                               All corporate proceedings and other legal
matters incident to the authorization, form and validity of each of the Related
Documents, and all other legal matters relating to the Related Documents and the
transactions contemplated thereby, shall be satisfactory to the Lender Parties,
and the Co-Issuers, the Guarantors, and the Parent Companies (as defined in the
in the Series 2014-1 Class A-2 Note Purchase Agreement) shall have furnished to
the Lender Parties all documents and information that the Lender Parties or
their counsel may request to enable them to pass upon such matters.

 

(b)                              The Lender Parties shall have received evidence
satisfactory to the Lender Parties and their counsel, that on or before the
Series 2014-1 Closing Date, all existing Liens (other than Permitted Liens) on
the Collateral shall have been released and UCC-1 financing statements and
assignments and other instruments required to be filed on or prior to the
Series 2014-1 Closing Date pursuant to the Related Documents have been or are
being filed.

 

(c)                               Each Lender Party shall have received opinions
of counsel, in each case dated as of the Series 2014-1 Closing Date and
addressed to the Lender Parties, from Sidley Austin LLP, as counsel to the
Co-Issuers, the Guarantors, the Manager and the Parent Companies, and such
local, franchise, special and foreign counsel as the Administrative Agent shall
reasonably request, dated as of the Series 2014-1 Closing Date and addressed to
the Lender Parties, with respect to such matters as the Administrative Agent
shall reasonably request (including, without limitation, company matters,
franchise matters, non-consolidation matters, security interest matters relating
to the Collateral and no-conflicts matters, “true contribution” matters and,
from appropriate special counsel, franchise law matters).

 

(c)                               The Lender Parties shall have received an
opinion of Dentons US LLP, counsel to the Trustee, dated the Series 2014-1
Closing Date and addressed to the Lender Parties, in form and substance
satisfactory to the Lender Parties and their counsel.

 

(d)                             The Lender Parties shall have received an
opinion of in-house counsel to the Back-Up Manager, dated the Series 2014-1
Closing Date and addressed to the Lender Parties, in form and substance
satisfactory to the Lender Parties and their counsel.

 

(e)                               The Lender Parties shall have received an
opinion of Andrascik & Tita,  counsel to the Servicer, dated the Series 2014-1
Closing Date and addressed to the Lender Parties, in form and substance
reasonably satisfactory to the Lender Parties and their counsel.

 

(f)                                Each of the Co-Issuers, the Parent Companies,
the Manager and the Guarantors, as applicable, shall have furnished or caused to
be furnished to the Administrative Agent a certificate of the Chief Financial
Officer of each of the Co-Issuers, the Parent Companies, the Manager and the
Guarantors, as applicable, or other officers reasonably

 

Schedule III-1

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent, dated as of the Closing Date, as to
such matters as the Administrative Agent may reasonably request, including,
without limitation, a statement that the representations, warranties and
agreements of the Co-Issuers, the Parent Companies, the Manager and the
Guarantors, as applicable, in any other Related Document to which each of the
Co-Issuers, the Parent Companies, the Manager and the Guarantors, as applicable,
is a party are true and correct (A) if qualified as to materiality, in all
respects, and (B) if not so qualified, in all material respects, on and as of
the Closing Date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct (x) if
qualified as to materiality, in all respects, and (y) if not so qualified, in
all material respects, as of such earlier date), and the Manager, and each
Guarantor, Co-Issuer and Parent Company, as applicable, has complied in all
material respects with all its agreements contained herein and in any other
Related Document to which it is a party and satisfied all the conditions on its
part to be performed or satisfied hereunder or thereunder at or prior to the
Closing Date;

 

(g)                              There shall exist at and as of the
Series 2014-1 Closing Date no condition that would constitute an “Event of
Default” (or an event that with notice or the lapse of time, or both, would
constitute an “Event of Default”) under, and as defined in, the Indenture or a
material breach under any of the Related Documents as in effect at the
Series 2014-1 Closing Date (or an event that with notice or lapse of time, or
both, would constitute such a material breach). On the Series 2014-1 Closing
Date, each of the Related Documents shall be in full force and effect.

 

(h)                              The Manager, each Parent Company, each
Guarantor and each Co-Issuer shall have furnished to the Administrative Agent a
certificate, dated as of the Closing Date, of the Chief Financial Officer of
such entity (or other officers reasonably satisfactory to the Administrative
Agent) that such entity will be Solvent immediately after the consummation of
the transactions contemplated by this Agreement.

 

(i)                                  None of the transactions contemplated by
this Agreement shall be subject to an injunction (temporary or permanent) and no
restraining order or other injunctive order shall have been issued; and there
shall not have been any legal action, order, decree or other administrative
proceeding instituted or threatened against the Co-Issuers, the Parent
Companies, the Guarantors or the Lender Parties that would reasonably be
expected to adversely impact the issuance of the Series 2014-1 Notes and the
Guarantee or the Lender Parties’ activities in connection therewith or any other
transactions contemplated by the Related Documents.

 

(j)                                  The representations and warranties of each
of the Co-Issuers, the Parent Companies, the Manager and the Guarantors (to the
extent a party thereto) contained in the Related Documents to which each of the
Co-Issuers, the Parent Companies, the Manager and the Guarantors is a party will
be true and correct (i) if qualified as to materiality, in all respects, and
(ii) if not so qualified, in all material respects, as of the Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct (x) if qualified as to
materiality, in all respects, and (y) if not so qualified, in all material
respects, as of such earlier date).

 

(k)                              The Senior Secured Credit Agreement shall have
been duly terminated and all assets of the Manager, any affiliate of the Manager
and/or any other person subject to any lien

 

Schedule III-2

--------------------------------------------------------------------------------


 

related to the Senior Secured Credit Agreement (including, without limitation,
assets of the guarantors under the associated guarantee and collateral
agreement) shall have been released from such lien. The Manager shall have
delivered to the Initial Purchasers a certificate to that effect, along with an
instrument acceptable to the Administrative Agent evidencing the release of the
lien granted to the creditors thereunder. For purposes of this paragraph, the
“Senior Secured Credit Agreement” means the Credit Agreement, dated as of
October 8, 2010, among DineEquity, Inc., as borrower, Barclays Bank PLC, as
administrative agent and the lenders and other parties from time to time party
thereto, as supplemented, amended, restated or otherwise modified from time to
time.

 

(l)                                  All assets of the Manager, any affiliate of
the Manager and/or any other person subject to the lien of the Senior Notes
Indenture (including, without limitation, all of the assets of each guarantor
thereunder) shall have been released from such lien by the Senior Notes
Indenture Trustee. The Manager shall have delivered to the Initial Purchasers a
certificate to that effect, along with an instrument executed by the Senior
Notes Indenture Trustee evidencing the release of the lien granted to the Senior
Notes Indenture Trustee thereunder. For purposes of this paragraph, “Senior
Notes Indenture” means the indenture, dated as of October 19, 2010, among
DineEquity, Inc., as issuer, Wells Fargo Bank, National Association, as trustee,
and certain guarantors, as supplemented, amended, restated or otherwise modified
from time to time, with respect to the 9.50% Senior Notes due 2018. The “Senior
Notes Indenture Trustee” means Wells Fargo Bank, National Association, in its
capacity as trustee under the Senior Notes Indenture, or any successor thereto.

 

(m)                          The Co-Issuers shall have delivered $1,300,000,000
of the Series 2014-1 Class A-2 Notes to the Initial Purchasers on the
Series 2014-1 Closing Date.

 

(n)                              The Lender Parties shall have received a
certificate from each Co-Issuer executed on behalf of such Co-Issuer by any
Authorized Officer of such Co-Issuer, dated the Series 2014-1 Closing Date, to
the effect that, to the best of each such officer’s knowledge, (i) the
representations and warranties of such Co-Issuer in this Agreement are true and
correct in all respects on and as of the Series 2014-1 Closing Date and the
representations and warranties of such Co-Issuer in any other Related Documents
to which such Co-Issuer is a party are true and correct (A) if qualified as to
materiality or Material Adverse Effect, in all respects and (B) if not so
qualified, in all material respects, in each case, on and as of the
Series 2014-1 Closing Date; (ii) such Co-Issuer has complied with all agreements
and satisfied all conditions on such Co-Issuer’s part to be performed or
satisfied hereunder or under the Related Documents at or prior to the
Series 2014-1 Closing Date; (iii) subsequent to the date as of which information
is given in the Pricing Disclosure Package (as defined in the Series 2014-1 Note
Purchase Agreement, as that term is defined in the Offering Memorandum), there
has not been any development in the general affairs, business, properties,
capitalization, condition (financial or otherwise) or results of operation of
such Co-Issuer except as set forth or contemplated in the Pricing Disclosure
Package or as described in such certificate or certificates that could
reasonably be expected to result in a Material Adverse Effect; and (iv) nothing
has come to such officer’s attention that would lead such officer to believe
that the Pricing Disclosure Package the Pricing Disclosure Package, as of the
Applicable Time (as defined in the Series 2014-1 Note Purchase Agreement, as
that term is defined in the Offering Memorandum), and as of the Series 2014-1
Closing Date, and the Offering Memorandum as of its date and as of the
Series 2014-1 Closing Date included

 

Schedule III-3

--------------------------------------------------------------------------------


 

or includes any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(o)                              The Lender Parties shall have received a
certificate from each of the Manager and each Guarantor executed on behalf of
such Person by any Authorized Officer of such Person, dated the Series 2014-1
Closing Date, to the effect that, to the best of each such officer’s knowledge,
(i) the representations and warranties of such Person in any other Related
Documents to which such Person is a party are true and correct (A) if qualified
as to materiality or Material Adverse Effect, in all respects and (B) if not so
qualified, in all material respects, in each case, on and as of the
Series 2014-1 Closing Date; (ii) the representations of each Securitization
Entity in this Agreement are true and correct on the Series 2014-1 Closing Date;
(iii) the representations and warranties of each Securitization Entity in any
other Related Document to which such Securitization Entity is a party are true
and correct (A) if qualified as to materiality or Material Adverse Effect, in
all respects and (B) if not so qualified, in all material respects, in each
case, on and as of the Series 2014-1 Closing Date; (iv) such Person has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied under the Related Documents at or prior to the Series 2014-1 Closing
Date; (v) subsequent to the date as of which information is given in the Pricing
Disclosure Package, there has not been any development in or affecting
particularly the business or assets of such Person and its subsidiaries
considered as a whole or any material adverse change in the financial position
or results of operations of such Person and its subsidiaries considered as a
whole, otherwise than as set forth or contemplated in the Pricing Disclosure
Package or as described in such certificate or certificates that could
reasonably be expected to result in a Material Adverse Effect; and (v) nothing
has come to such officer’s attention that would lead such officer to believe
that the Pricing Disclosure Package as of the Applicable Time, and as of the
Series 2014-1 Closing Date, and the Offering Memorandum as of its date, and as
of the Series 2014-1 Closing Date included or includes any untrue statement of a
material fact or omitted or omits to state any material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(p)                              On or prior to the Series 2014-1 Closing Date,
the Co-Issuers shall paid to the Adminsitrative Agent (i) the Upfront Commitment
Fee (under and as defined in the Series 2014-1 Class A-1 VFN Fee Letter) and
(ii) the initial installment of Administrative Agent Fees Fee (under and as
defined in the Series 2014-1 Class A-1 VFN Fee Letter).

 

(q)                              On or prior to the Series 2014-1 Closing Date,
the Parent Companies, the Manager, the Guarantors and the Co-Issuers shall have
furnished to the Lender Parties such further certificates and documents as the
Lender Parties may reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Administrative Agent.

 

For purposes of this Schedule III, “Parent Companies” shall have the meaning
ascribed to such term in the Series 2014-1 Class A-2 Note Purchase Agreement.

 

Schedule III-4

--------------------------------------------------------------------------------


 

 

 

Schedule III-5

--------------------------------------------------------------------------------


 

SCHEDULE IV TO CLASS A-1
NOTE PURCHASE AGREEMENT

 

Letters of Credit

 

Applicant

Beneficiary

Facility
Maturity

LC
Effective
Date

LC Expiry
Date

Face Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule IV-1

--------------------------------------------------------------------------------


 

EXHIBIT A TO CLASS A-1
NOTE PURCHASE AGREEMENT

 

ADVANCE REQUEST

 

IHOP FUNDING LLC

 

APPLEBEE’S FUNDING LLC

 

SERIES 2014-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

 

TO:

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch, as Administrative Agent

 

 

Ladies and Gentlemen:

 

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2014-1 Class A-1 Note Purchase Agreement, dated as of
September 30, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2014-1 Class A-1 Note Purchase
Agreement”) among IHOP Funding LLC and Applebee’s Funding LLC, each as
Co-Issuers,  Applebee’s SPV Guarantor LLC, IHOP SPV Guarantor LLC, Applebee’s
Restaurants LLC and IHOP Restaurants LLC, each as Guarantors, DineEquity, Inc.,
as Manager, the Conduit Investors, Committed Note Purchasers and Funding Agents
named therein, the L/C Provider and Swingline Lender named therein, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,”Rabobank Nederland,” New
York Branch, as Administrative Agent (in such capacity, the “Administrative
Agent”).

 

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2014-1 Class A-1 Note Purchase Agreement.

 

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $  on      , 20      .

 

[IF CO-ISSUERS ARE ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE MADE
IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE AGREEMENT, ADD
THE FOLLOWING SENTENCE: The undersigned hereby elects that the Advances that are
not funded at the CP Rate by an Eligible Conduit Investor shall be Eurodollar
Advances and the related Eurodollar Interest Accrual Period shall commence on
the date of such Eurodollar Advances and end on but excluding the date [one
month subsequent to such date] [two months subsequent to such date] [three
months subsequent to such date] [six months subsequent to such date].]

 

A-1

--------------------------------------------------------------------------------


 

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2014-1 Class A-1 Note Purchase Agreement have been satisfied and
all statements set forth in Section 6.01 of the Series 2014-1 Class A-1 Note
Purchase Agreement are true and correct.

 

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

 

Please wire transfer the proceeds of the Advances, first, $[  ] to the Swingline
Lender and $[   ] to the L/C Provider for application to repayment of
outstanding Swingline Loans and Unreimbursed L/C Drawings, as applicable, and,
second, to the Co-Issuers pursuant to the following instructions:

 

[insert payment instruction for payment to Co-Issuers]

 

A-2

--------------------------------------------------------------------------------


 

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly

 

Authorized Officer this          day of   , 20      .



 

 

 

DINEEQUITY, INC., as Manager on behalf of the Co-Issuers

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO CLASS A-1
NOTE PURCHASE AGREEMENT

 

SWINGLINE LOAN REQUEST

 

IHOP FUNDING LLC

 

APPLEBEE’S FUNDING LLC

 

SERIES 2014-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

 

TO:

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch, as Swingline Lender

 

 

 

Ladies and Gentlemen:

 

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2014-1 Class A-1 Note Purchase Agreement, dated as of
September 30, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2014-1 Class A-1 Note Purchase
Agreement”) among IHOP Funding LLC and Applebee’s Funding LLC, each as
Co-Issuers,  Applebee’s SPV Guarantor LLC, IHOP SPV Guarantor LLC, Applebee’s
Restaurants LLC and IHOP Restaurants LLC, each as Guarantors, DineEquity, Inc.,
as Manager, the Conduit Investors, Committed Note Purchasers and Funding Agents
named therein, the L/C Provider named therein, Coöperatieve Centrale
Raiffeisen-Boerenleenbank, B.A.,”Rabobank Nederland,” New York Branch, as
Swingline Lender (in such capacity, the “Swingline Lender”) and Coöperatieve
Centrale Raiffeisen-Boerenleenbank, B.A.,”Rabobank Nederland,” New York Branch,
as Administrative Agent (in such capacity, the “Administrative Agent”).

 

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2014-1 Class A-1 Note Purchase Agreement.

 

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $     on      , 20      .

 

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline

 

Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2014-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the
Series 2014-1 Class A-1 Note Purchase Agreement are true and correct.

 

A-1-1

--------------------------------------------------------------------------------


 

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the undersigned,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Swingline Loans as if then made.

 

Please wire transfer the proceeds of the Swingline Loans to the Co-Issuers
pursuant to the following instructions:

 

[insert payment instructions for payment to the Co-Issuers]

 

A-1-2

--------------------------------------------------------------------------------


 

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized

 

Officer this          day of         , 20      .

 

 

DINEEQUITY, INC.,

 

as Manager on behalf of the Co-Issuers

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-3

--------------------------------------------------------------------------------


 

EXHIBIT A-2 TO CLASS A-1
NOTE PURCHASE AGREEMENT

 

[Reserved]

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B TO CLASS A-1
NOTE PURCHASE AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [  ], among [             ]
(the “Transferor”), each purchaser listed as an Acquiring Committed Note
Purchaser on the signature pages hereof (each, an “Acquiring Committed Note
Purchaser”), the Funding Agent with respect to such Acquiring Committed Note
Purchaser listed on the signature pages hereof (each, a “Funding Agent”), and
the Co-Issuers, Swingline Lender and L/C Provider listed on the signature
pages hereof.

 

W I T N E S S E T H:

 

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of the Series 2014-1 Class A-1 Note
Purchase Agreement, dated as of September 30, 2014 (as from time to time
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2014-1 Class A-1 Note  Purchase Agreement”; terms defined
therein being used herein as therein defined), among the Co-Issuers, the
Guarantors, the Manager, the Conduit Investors, Committed Note Purchasers and
Funding Agents named therein, the L/C Provider and Swingline Lender named
therein, DineEquity, Inc., as Manager, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank, B.A.,”Rabobank Nederland,” New York Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”);

 

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2014-1 Class A-1 Note Purchase Agreement; and

 

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2014-1 Class A-1 Note Purchase Agreement, the Series 2014-1
Class A-1 Advance Notes and each other Related Document to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2014-1 Class A-1 Note Purchase Agreement, the
Co-Issuers (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2014-1 Class A-1 Note Purchase Agreement for all
purposes thereof.

 

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2014-1 Class A-1

 

B-1

--------------------------------------------------------------------------------


 

Note Purchase Agreement and (ii) the Transferor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount. The Transferor hereby
irrevocably sells, assigns and transfers to each Acquiring Committed Note
Purchaser, without recourse, representation or warranty, and each Acquiring
Committed Note Purchaser hereby irrevocably purchases, takes and assumes from
the Transferor, such Acquiring Committed Note Purchaser’s Purchased Percentage
of (x) the Transferor’s Commitment under the Series 2014-1 Class A-1 Note
Purchase Agreement and (y) the Transferor’s Committed Note Purchaser Percentage
of the related Investor Group Principal Amount.

 

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2014-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [                   ] received by such Acquiring
Committed Note Purchaser pursuant to the Series 2014-1 Supplement from and after
the Transfer Issuance Date].

 

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2014-1
Supplement or the Series 2014-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

 

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

 

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2014-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2014-1 Supplement, the
Series 2014-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2014-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Co-Issuers or the performance or observance by the Co-Issuers
of any of the Co-Issuers’ obligations under the Indenture, the Series 2014-1
Class A-1 Note Purchase Agreement, the Related Documents or any other instrument
or document furnished pursuant hereto; (iii) each

 

B-2

--------------------------------------------------------------------------------


 

Acquiring Committed Note Purchaser confirms that it has received a copy of the
Indenture, the Series 2014-1 Class A-1 Note Purchase Agreement and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement; (iv) each Acquiring Committed Note
Purchaser will, independently and without reliance upon the Administrative
Agent, the Transferor, the Funding Agent or any other Investor Group and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Series 2014-1 Class A-1 Note Purchase Agreement; (v) each Acquiring
Committed Note Purchaser appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2014-1 Class A-1 Note Purchase Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the
Series 2014-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring Committed
Note Purchaser appoints and authorizes its related Funding Agent to take such
action as agent on its behalf and to exercise such powers under the
Series 2014-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2014-1
Class A-1 Note Purchase Agreement; (vii) each Acquiring Committed Note Purchaser
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Series 2014-1 Class A-1 Note Purchase
Agreement are required to be performed by it as an Acquiring Committed Note
Purchaser; and (viii) each Acquiring Committed Note Purchaser hereby represents
and warrants to the Co-Issuers and the Manager that: (A) it has had an
opportunity to discuss the Co-Issuers’ and the Manager’s business, management
and financial affairs, and the terms and conditions of the proposed purchase,
with the Co-Issuers and the Manager and their respective representatives; (B) it
is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act and a “qualified purchaser” within
the meaning of Section 2(a)(51) of the Investment Company Act and has sufficient
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of investing in, and is able and prepared to
bear the economic risk of investing in, the Series 2014-1 Class A-1 Notes;
(C) it is purchasing the Series 2014-1 Class A-1 Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that
meet the criteria described in clause (viii)(B) above and for which it is acting
with complete investment discretion, for investment purposes only and not with a
view to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Securities Act with respect to the
Series 2014-1 Class A-1 Notes; (D) it understands that (I) the Series 2014-1
Class A-1 Notes have not been and will not be registered or qualified under the
Securities Act or any applicable state securities laws or the securities laws of
any other jurisdiction and are being offered only in a transaction not involving
any public offering within the meaning of the Securities Act and may not be
resold or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (II) the
Co-Issuers are not required to register the Series 2014-1 Class A-1 Notes,
(III) any permitted transferee hereunder must be a “qualified purchaser” within
the meaning of Section 2(a)(51) of the Investment Company Act and must otherwise
meet the criteria described under

 

B-3

--------------------------------------------------------------------------------


 

clause (B) above and (IV) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2014-1 Supplement
and Section 9.03 or 9.17, as applicable, of the Series 2014-1 Class A-1 Note
Purchase Agreement; (E) it will comply with the requirements of clause
(viii)(D) above in connection with any transfer by it of the Series 2014-1
Class A-1 Notes; (F) it understands that the Series 2014-1 Class A-1 Notes will
bear the legend set out in the form of Series 2014-1 Class A-1 Notes attached to
the Series 2014-1 Supplement and be subject to the restrictions on transfer
described in such legend; (G) it will obtain for the benefit of the Co-Issuers
from any purchaser of the Series 2014-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and (H) it
has executed a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2014-1 Class A-1 Note Purchase Agreement.

 

Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.

 

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

 

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2014-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2014-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE
THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.

 

B-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

 

[                            ], as Transferor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                           ], as Acquiring Committed Note Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[           ], as Funding Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-5

--------------------------------------------------------------------------------


 

 

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS:

 

 

 

IHOP FUNDING LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

APPLEBEE’S FUNDING LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-6

--------------------------------------------------------------------------------


 

 

CONSENTED BY:

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH, as Swingline Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH, as L/C Provider

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-7

--------------------------------------------------------------------------------


 

SCHEDULE I TO
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT AMOUNTS

 

 

[                                        ],           as
Transferor

 

Prior Commitment Amount: $[          ]

 

Revised Commitment Amount:         $[          ]

 

Prior Maximum Investor Group

 

Principal Amount:       $[                    ]

 

Revised Maximum Investor

Group Principal Amount:       $[         ]

 

Related Conduit Investor

(if applicable) [                                              

                                                         ]

 

 

[                                                    ], as       

 

Acquiring Committed Note Purchaser Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

Purchased Percentage of
Transferor’s Commitment: [    ]%

 

Prior Commitment Amount: $[      ]

 

Revised Commitment Amount:      $[      ]

 

Prior Maximum Investor Group

 

Principal Amount:     $[      ]

 

Revised Maximum Investor

 

B-8

--------------------------------------------------------------------------------


 

Group Principal Amount:      $[       ]

 

Related Conduit Investor

 

(if applicable) [          ]

 

 

[                                          ], as

 

related Funding Agent

 

 

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

B-9

--------------------------------------------------------------------------------


 

EXHIBIT C TO CLASS A-1
NOTE PURCHASE AGREEMENT

 

INVESTOR GROUP SUPPLEMENT, dated as of [                                ], among
(i) [   ] (the “Transferor Investor Group”), (ii) [      ] (the “Acquiring
Investor Group”), (iii) the Funding Agent with respect to the Acquiring Investor
Group listed on the signature pages hereof (each, a “Funding Agent”), and
(iv) the Co-Issuers, the Swingline Lender and the L/C Provider listed on the
signature pages hereof.

 

W I T N E S S E T H:

 

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of the Series 2014-1 Class A-1 Note Purchase
Agreement, dated as of September 30, 2014 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series  2014-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined), among the Co-Issuers, the Guarantors, the
Manager, the Conduit Investors, Committed Note Purchasers and Funding Agents
named therein, the L/C Provider and Swingline Lender named therein,
DineEquity, Inc., as Manager, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank, B.A.,”Rabobank Nederland,” New York Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”);

 

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2014-1 Class A-1 Note Purchase Agreement; and

 

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2014-1 Class A-1 Note Purchase Agreement, the
Series 2014-1 Class A-1 Advance Notes and each other Related Document to which
it is a party with respect to the percentage of its Commitment Amount specified
on Schedule I attached hereto;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2014-1 Class A-1 Note Purchase
Agreement, the Co-Issuers (the date of such execution and delivery, the
“Transfer Issuance Date”), the Conduit Investor and the Committed Note
Purchaser[s] with respect to the Acquiring Investor Group shall be parties to
the Series 2014-1 Class A-1 Note Purchase Agreement for all purposes thereof.

 

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2014-1 Class A-1 Note Purchase Agreement and (ii) the

 

C-1

--------------------------------------------------------------------------------


 

aggregate related Committed Note Purchaser Percentage[s] of the related Investor
Group Principal Amount. The Transferor Investor Group hereby irrevocably sells,
assigns and transfers to the Acquiring Investor Group, without recourse,
representation or warranty, and the Acquiring Investor Group hereby irrevocably
purchases, takes and assumes from the Transferor Investor Group, such Acquiring
Investor Group’s Purchased Percentage of (x) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2014-1 Class A-1 Note Purchase Agreement and (y) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount.

 

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2014-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or
[                                         ] received by such Acquiring Investor
Group pursuant to the Series 2014-1 Supplement from and after the Transfer
Issuance Date].

 

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2014-1 Supplement or the Series 2014-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

 

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

 

The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2014-1 Class A-1 Note Purchase Agreement.

 

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2014-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2014-1 Supplement, the Series 2014-1 Class A-1 Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2014-1 Class A-1 Notes, the Related Documents
or any instrument or document furnished pursuant thereto; (ii) the Transferor
Investor Group makes no representation or warranty and assumes no responsibility

 

C-2

--------------------------------------------------------------------------------


 

with respect to the financial condition of the Co-Issuers or the performance or
observance by the Co-Issuers of any of the Co-Issuers’ obligations under the
Indenture, the Series 2014-1 Class A-1 Note Purchase Agreement, the Related
Documents or any other instrument or document furnished pursuant hereto;
(iii) the Acquiring Investor Group confirms that it has received a copy of the
Indenture, the Series 2014-1 Class A-1 Note Purchase Agreement and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Investor Group Supplement; (iv) the Acquiring Investor Group will, independently
and without reliance upon the Administrative Agent, the Transferor Investor
Group, the Funding Agents or any other Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Series 2014-1
Class A-1 Note Purchase Agreement; (v) the Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2014-1 Class A-1 Note Purchase
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article V of the Series 2014-1 Class A-1 Note Purchase
Agreement; (vi) each member of the Acquiring Investor Group appoints and
authorizes its related Funding Agent, listed on Schedule I hereto, to take such
action as agent on its behalf and to exercise such powers under the
Series 2014-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2014-1
Class A-1 Note Purchase Agreement; (vii) each member of the Acquiring Investor
Group agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Series 2014-1 Class A-1 Note Purchase
Agreement are required to be performed by it as a member of the Acquiring
Investor Group; and (viii) each member of the Acquiring Investor Group hereby
represents and warrants to the Co-Issuers and the Manager that: (A) it has had
an opportunity to discuss the Co-Issuers’ and the Manager’s business, management
and financial affairs, and the terms and conditions of the proposed purchase,
with the Co-Issuers and the Manager and their respective representatives; (B) it
is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act and a “qualified purchaser” within
the meaning of Section 2(a)(51) of the Investment Company Act and has sufficient
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of investing in, and is able and prepared to
bear the economic risk of investing in, the Series 2014-1 Class A-1 Notes;
(C) it is purchasing the Series 2014-1 Class A-1 Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that
meet the criteria described in clause (viii)(B) above and for which it is acting
with complete investment discretion, for investment purposes only and not with a
view to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Securities Act with respect to the
Series 2014-1 Class A-1 Notes; (D) it understands that (I) the Series 2014-1
Class A-1 Notes have not been and will not be registered or qualified under the
Securities Act or any applicable state securities laws or the securities laws of
any other jurisdiction and are being offered only in a transaction not involving
any public offering within the meaning of the Securities Act and may not be
resold or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel

 

C-3

--------------------------------------------------------------------------------


 

shall have been delivered in advance to the Co-Issuers, (II) the Co-Issuers are
not required to register the Series 2014-1 Class A-1 Notes, (III) any permitted
transferee hereunder must be a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act and must otherwise meet the
criteria described under clause (B) above and (IV) any transfer must comply with
the provisions of Section 2.8 of the Base Indenture, Section 4.3 of the
Series 2014-1 Supplement and Section 9.03 or 9.17, as applicable, of the
Series 2014-1 Class A-1 Note Purchase Agreement; (E) it will comply with the
requirements of clause (viii)(D) above in connection with any transfer by it of
the Series 2014-1 Class A-1 Notes; (F) it understands that the Series 2014-1
Class A-1 Notes will bear the legend set out in the form of Series 2014-1
Class A-1 Notes attached to the Series 2014-1 Supplement and be subject to the
restrictions on transfer described in such legend; (G) it will obtain for the
benefit of the Co-Issuers from any purchaser of the Series 2014-1 Class A-1
Notes substantially the same representations and warranties contained in the
foregoing paragraphs; and (H) it has executed a Purchaser’s Letter substantially
in the form of Exhibit D to the Series 2014-1 Class A-1 Note Purchase Agreement.

 

Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.

 

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York, and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such law.

 

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2014-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2014-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
INVESTOR GROUP SUPPLEMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

C-4

--------------------------------------------------------------------------------


 

 

[        ], as Transferor Investor Group

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

[             ], as Acquiring Investor Group

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                              ], as Funding Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

C-5

--------------------------------------------------------------------------------


 

 

CONSENTED AND ACKNOWLEDGED

 

BY THE CO-ISSUERS:

 

 

 

IHOP FUNDING LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

APPLEBEE’S FUNDING LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-6

--------------------------------------------------------------------------------


 

 

CONSENTED BY:

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH, as Swingline

 

Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,” NEW
YORK BRANCH, as L/C Provider

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-7

--------------------------------------------------------------------------------


 

SCHEDULE I TO
INVESTOR GROUP SUPPLEMENT

 

 

LIST OF ADDRESSES FOR NOTICES

 

AND OF COMMITMENT AMOUNTS

 

 

[                                        ], as
Transferor Investor Group

 

Prior Commitment Amount: $[          ]

 

Revised Commitment Amount:         $[          ]

 

Prior Maximum Investor Group

 

Principal Amount:     $[             ]

 

Revised Maximum Investor

 

Group Principal Amount:       $[         ]

 

 

[                                                    ], as 

Acquiring Investor Group

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

 

Purchased Percentage of
Transferor Investor Group’s Commitment: [              ]%

 

Prior Commitment Amount: $[                ]

 

Revised Commitment Amount:          $[            ]

 

Prior Maximum Investor Group

 

C-8

--------------------------------------------------------------------------------


 

Principal Amount:       $[              

 

Revised Maximum Investor

 

Group Principal Amount:        $[             

 

 

[                                                                  ], as
related Funding Agent

 

 

Address:  Attention:

 

Telephone:

 

Facsimile:

 

C-9

--------------------------------------------------------------------------------


 

EXHIBIT D TO CLASS A-1
NOTE PURCHASE AGREEMENT

 

[FORM OF PURCHASER’S LETTER]

 

[INVESTOR]
[INVESTOR ADDRESS]
Attention: [INVESTOR CONTACT]                       [Date]

 

 

Ladies and Gentlemen:

 

Reference is hereby made to the Class A-1 Note Purchase Agreement dated
September 30, 2014 (the “NPA”) relating to the offer and sale (the “Offering”)
of up to $100,000,000 of Series 2014-1 Variable Funding Senior Notes, Class A-1
(the “Securities”) of IHOP Funding LLC and Applebee’s Funding LLC (collectively,
the “Co-Issuers”). The Offering will not be required to be registered with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Act”) under an exemption from registration granted in
Section 4(a)(2) of the Act and Regulation D promulgated under the Act.
Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,”Rabobank Nederland,” New
York Branch is acting as administrative agent (the “Administrative Agent”) in
connection with the Offering.  Unless otherwise defined herein, capitalized
terms have the definitions ascribed to them in the NPA. Please confirm with us
your acknowledgement and agreement with the following:

 

(a)                               You are an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act (an “Accredited Investor”) and a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act (a “Qualified Purchaser”) and
have sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and are able and
prepared to bear the economic risk of investing in, the Securities.

 

(b)        Neither the Administrative Agent nor its Affiliates (i) has provided
you with any information with respect to the Co-Issuers, the Securities or the
Offering other than the information contained in the NPA, which was prepared by
the Co-Issuers, or (ii) makes any representation as to the credit quality of the
Co-Issuers or the merits of an investment in the Securities. The Administrative
Agent has not provided you with any legal, business, tax or other advice in
connection with the Offering or your possible purchase of the Securities.

 

(c)                               You acknowledge that you have completed your
own diligence investigation of the Co-Issuers and the Securities and have had
sufficient access to the agreements, documents, records, officers and directors
of the Co-Issuers to make your investment decision related to the Securities.
You further acknowledge that you have had an opportunity to discuss the
Co-Issuers’ and the Manager’s business, management and financial affairs, and
the terms and conditions of the

 

D-1

--------------------------------------------------------------------------------


 

proposed purchase, with the Co-Issuers and the Manager and their respective
representatives.

 

(d)                             The Administrative Agent may currently or in the
future own securities issued by, or have business relationships (including,
among others, lending, depository, risk management, advisory and banking
relationships) with, the Co-Issuers and their affiliates, and the Administrative
Agent will manage such security positions and business relationships as it
determines to be in its best interests, without regard to the interests of the
holders of the Securities.

 

(e)                               You are purchasing the Securities for your own
account, or for the account of one or more Persons who are both Accredited
Investors and Qualified Purchasers and who meet the criteria described in
paragraph (a) above and for whom you are acting with complete investment
discretion, for investment purposes only and not with a view to a distribution
in violation of the Securities Act, subject, nevertheless, to the understanding
that the disposition of your property shall at all times be and remain within
your control, and neither you nor your Affiliates has engaged in any general
solicitation or general advertising within the meaning of the Act, or the
rules and regulations promulgated thereunder with respect to the Securities. You
confirm that, to the extent you are purchasing the Securities for the account of
one or more other Persons, (i) you have been duly authorized to make the
representations, warranties, acknowledgements and agreements set forth herein on
their behalf and (ii) the provisions of this letter constitute legal, valid and
binding obligations of you and any other Person for whose account you are
acting;

 

(f)                                You understand that (i) the Securities have
not been and will not be registered or qualified under the Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Act and may not be resold or otherwise transferred unless so
registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Co-Issuers, (ii) the Co-Issuers are not required to register
the Securities, (iii) any permitted transferee under the NPA must be a Qualified
Purchaser and an Accredited Investor and (iv) any transfer must comply with the
provisions of Section 2.8 of the Base Indenture, Section 4.3 of the
Series 2014-1 Supplement and Section 9.03 or 9.17 of the NPA, as applicable;

 

(g)                              You will comply with the requirements of
paragraph (f) above in connection with any transfer by you of the Securities;

 

(h)                              You understand that the Securities will bear
the legend set out in the form of Securities attached to the Series 2014-1
Supplement and be subject to the restrictions on transfer described in such
legend;

 

D-2

--------------------------------------------------------------------------------


 

(i)                                  Either (i) you are not acquiring or holding
the Securities for or on behalf of, or with the assets of, any plan, account or
other arrangement that is subject to Section 406 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), or provisions under any Similar
Law (as defined in the Series 2014-1 Supplemental Definitions List attached to
the Series 2014-1 Supplement as Annex A) or (ii) your purchase and holding of
the Securities will not constitute or result in  a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or a
violation of any applicable Similar Law; and

 

(j)                                  You will obtain for the benefit of the
Co-Issuers from any purchaser of the Securities substantially the same
representations and warranties contained in the foregoing paragraphs.

 

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York.

 

D-3

--------------------------------------------------------------------------------


 

You understand that the Administrative Agent will rely upon this letter
agreement in acting as an Administrative Agent in connection with the Offering.
You agree to notify the Administrative Agent promptly in writing if any of your
representations, acknowledgements or agreements herein cease to be accurate and
complete. You irrevocably authorize the Administrative Agent to produce this
letter to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters set forth herein.

 

 

[  ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Agreed and Acknowledged:

 

 

 

[INVESTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-4

--------------------------------------------------------------------------------